EXHIBIT 10.1

 

 

AGREEMENT TO PURCHASE AND SELL REAL ESTATE

 

BE IT KNOWN that on the days and dates below written personally came and
appeared:

 

Mikie M. Groscurth, whose mailing address is 136 Dogwood Street, Sugar Land, TX,
77478-3810;

 

and

 

Carol D. Sewell, whose mailing address is 2116 Canyon Valley Trail, Plano, TX
75023;

 

(hereinafter sometimes referred to collectively as “SELLERS”)

 

AND

 

CKX Lands, Inc., whose mailing address is 1508 Hodges Street, Lake Charles, LA
70601,

(hereinafter referred to as (“PURCHASER”),

 

WHO DECLARE THAT, AS THE PARTIES HERETO, THAT THEY INTEND TO EXECUTE A SALE OF
REAL PROPERTY SUBJECT TO AND ON THE EXPRESS TERMS AND CONDITIONS HEREINAFTER SET
FORTH, WHEREBY

 

SELLERS, for the consideration and on the terms hereinafter set forth; manifest
that SELLERS HAVE BARGAINED and AGREE TO SELL, TRANSFER, ASSIGN, CONVEY and
DELIVER FOREVER, with warranty of title and complete transfer and subrogation of
all rights and actions of warranty against all former proprietors of the
property herein conveyed, Sellers undivided interest in and to the Land (herein
defined) together with all buildings, appurtenances, and improvements located
thereon and all rights, ways, servitudes, privileges, prescriptive rights, and
claims thereto appertaining; unto

 

PURCHASER who manifests that it AGREES TO PURCHASE, the property subject to the
terms and conditions hereinafter set forth.

 

The “Land” shall mean that all certain property being more particularly
described on Exhibit A, attached hereto and made a part hereof:

 

1.     PURCHASE PRICE. The consideration of the sale (the “Purchase Price”) of
the entirety of the Land is to be ONE MILLION NINE HUNDRED SEVENTY-FIVE THOUSAND
AND NO/100 DOLLARS ($1,975,000.00), to be paid by PURCHASER by wire or certified
funds into the escrow account of the Escrow Agent for delivery to SELLERS at
closing.

 

SELLERS herein declare that “each” of them own an undivided one-sixth (1/6th)
interest in and to the Land, and that should sale occur with all owners of the
Land at Closing they are to receive their pro-rata portion of the above
reflected Purchase Price, after properly allocated closing costs.

 

 
Page 1 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

2.     DEPOSIT. Within five (5) business days after the Effective Date of this
Agreement, the Escrow Agent selected by PURCHASER shall acknowledge to SELLERS
that it holds a deposit (“Deposit”) in the amount of Twenty-five Thousand
Dollars and No Cents ($25,000.00) towards the purchase of the entirety of the
Land in accordance with the terms of the Escrow Agreement executed by the
parties attached hereto as Exhibit B.

 

3.     FEASIBILITY PERIOD. For a period of forty-five (45) days after the
Effective Date hereof (the “Feasibility Period”), PURCHASER shall have the right
to terminate this Agreement if PURCHASER determines that any of the following
are unacceptable to PURCHASER or render the Land unsuitable for PURCHASER’s
intended use, in PURCHASER’s sole discretion: (i) any title matter or
encumbrance, including without limitation, but not limited to, any matter
disclosed on the Title Commitment or the Survey, (ii) any environmental matter,
(iii) any physical problem that is revealed by PURCHASER’s tests on the Land
(such as, but not limited to, soil conditions that would either prevent or
increase the cost of construction on the Land or otherwise render the Land
unsuitable for tree growth), (iv) any other matter that renders the Land
unsuitable for PURCHASER’s intended use. If PURCHASER elects to terminate this
Agreement during the Feasibility Period, PURCHASER shall provide SELLER with
written notice of termination on or before the final day of the Feasibility
Period, in which event the parties shall have no further rights or obligations
under this Agreement. The parties may by mutual consent delete the portion of
the Land that is unacceptable to PURCHASER or unsuitable for PURCHASER’s
intended use from the Land conveyed by SELLER to PURCHASER at Closing, and
reduce the Purchase Price by an amount equal to the product of the number of
acres contained within such deleted portion multiplied by $2,244.32. If the
parties do not agree by mutual consent to delete the portion of the Land
unacceptable to PURCHASER or unsuitable for PURCHASER’s intended use as provided
herein and PURCHASER fails to give notice terminating this Agreement before the
expiration of the Feasibility Period, PURCHASER shall be deemed to have waived
the right to terminate this Agreement pursuant to this paragraph.

 

4.     INSPECTION. The Closing of this transaction is contingent upon the
PURCHASER determining in its sole judgment and at its sole cost and expense the
suitability of the Land for PURCHASER’s intended use. To assist PURCHASER in its
investigation of the Land, SellerS shall deliver to PURCHASER within five (5)
working days after the Effective Date, PURCHASER’s copy of SELLERS’ document
which reflects SELLERS acquisition of the Land, all existing abstracts of title,
title opinions, title policies, surveys, environmental studies, surveys, tests
or notices related to the Land (including any notice of an environmental
violation and all remediation records), engineering studies, geotechnical
investigations or reports, copies of any contracts that survive closing, any tax
notices or tax liens that effect the Land , copies of property tax statements
for the Land for the most recent two (2) tax years, servitudes, easements, right
of ways, current permits, and licenses, copies of all leases and licenses for
the for the use or occupancy of the Land or any part thereof, including any such
leases or licenses for mineral rights, and any other material information or
agreements related to the Land or the intended use which are in Seller’s
possession. Commencing on the Effective Date and for the entire term of this
Agreement, PURCHASER shall have complete access to the Land for the purpose of
conducting, at its sole cost, expense and liability, surveys, environmental
tests, studies and other similar type investigations. PURCHASER agrees to
indemnify SELLERS for all damages (beyond ordinary wear and tear) caused solely
by PURCHASER’s entry onto the Land or in connection with PURCHASER’s Studies.
After the Effective Date hereof, SELLERS shall not voluntarily grant any
easements, servitudes and/or rights-of-way over or through the Land or further
encumber or enter into any agreements affecting the Land without the prior
written consent of PURCHASER.

 

 
Page 2 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

5.     TITLE.

 

A.     If PURCHASER so chooses, within thirty-five (35) days after the Effective
Date, PURCHASER may, at PURCHASER’s expense, obtain an Owner’s Commitment for
Title Insurance (“Title Commitment”) issued by a title company acceptable to
PURCHASER (the “Title Company”), setting forth the status of title to the Land.
The encumbrances appearing in the Title Commitment or the Survey that either are
not objected to by PURCHASER or, if objected to, are not cured and that are
subsequently waived in accordance with this Paragraph 5 are collectively
referred to as the “Permitted Exceptions”.

 

B.     PURCHASER may deliver to SELLERS written objections (“Objections”) to any
matters reflected on the Title Commitment and/or the Survey at any time prior to
the expiration of the Feasibility Period. At Closing, SELLERS will provide
releases for any liens in Sellers names affecting the Land. If PURCHASER
provides timely Objections, SELLERS may, without obligation to spend money or
bring suit, cure the Objections. In the event that SELLERS are unable or
unwilling to cure any Objections on or before the Closing Date, then PURCHASER
may, at its option, either: (i) terminate this Agreement and the parties shall
have no further rights or obligations under this Agreement as to that portion of
the subject property, or (ii) waive such Objections and proceed to Closing. The
parties may by mutual consent delete the portion of the Property subject to such
Objections from the real property to be conveyed by SELLERS to PURCHASER at
Closing, and reduce the Purchase Price by an amount equal to the product of the
number of acres contained within such deleted portion multiplied by $2,244.32.
If the parties do not agree by mutual consent to delete the portion of the
Property subject to such Objections as provided herein and PURCHASER does not
terminate this Agreement as allowed by (i) above, then PURCHASER will be deemed
to have waived its right to terminate this Agreement pursuant to this Paragraph
6.B., and to have waived any Objections that remain uncured as of the Closing
Date.

 

6.     CLOSING. The closing under the terms of this Agreement (“Closing”) shall
be held at the offices of the Escrow Agent, or other mutually acceptable
location, on the date that is fifteen (15) days after the expiration of the
Feasibility Period, unless PURCHASER elects to close earlier by providing at
least five (5) business days written notice to SELLERS (the “Closing Date”). At
the Closing, SELLERS shall deliver the following to PURCHASER: (i) a Cash Sale
Deed or Act of Cash Sale in the form attached hereto as Exhibit “C”, relative to
SELLERS undivided ownership interests (the “Deed”), executed and acknowledged by
SELLERS, conveying the Land to PURCHASER, and (ii) an affidavit that SELLERS are
not “foreign persons” within the meaning of Section 1445 of the Internal Revenue
Code of 1986, as amended. The Deed shall contain a full warranty of title and
peaceable possession, as to Sellers undivided ownership interest, and contain a
full substitution and subrogation in and to all rights or actions of warranty
which SELLERS have or may have against any and all of SELLERS’ predecessor’s in
title.

 

 
Page 3 of 65

--------------------------------------------------------------------------------

 

  

EXHIBIT 10.1

 

PURCHASER desires only to acquire title to 100% interest in the Land. In no
event shall PURCHASER be obligated to close sale with SELLERS as parties
separate from the other co-owners. All co-owners of 100% interest in the Land
must deliver a fully executed Deed and other reasonable and customary closing
documents requested by PURCHASER to the Closing Attorney/Title Company before
PURCHASER is obligated to close the sale.

 

Further, in the event there are any liens or other issues to be cleared up at
closing through the withholding or paying of a co-owners sale proceeds to a
third party, the Closing Attorney/Title Company for Purchaser shall withhold
such funds from the pro-rata share of the co-owner to whom the responsibility of
the issue falls. Further, at closing Sellers, and all other co-owners of the
Land, shall execute a Closing Disbursement Analysis which directs the Closing
Attorney as to the exact amount of the sales proceeds that is to be paid to each
co-owner.

 

Purchaser shall pay for the search/examination cost and any premium due in
connection with the base Owner’s Policy and any endorsements thereto to be
issued by the title agent retained by Purchaser. Each of parties will pay for
act of sale transaction and recording costs as same are customarily paid by
Purchasers and Sellers in the Parish where the Land is located. Sellers and
Purchaser shall, however, be responsible for the fees of their respective
attorneys. This Section shall survive any termination of this Agreement. SELLERS
shall deliver possession of their undivided ownership interest in and to the
Land to PURCHASER upon Closing.

 

7.     SINGULAR/PLURAL. Whenever used herein, the singular number shall include
the plural, the plural the singular.

 

8.     MINERALS. This sale is subject to any and all existing outstanding oil,
gas and mineral leases and all prior sales of mineral interests and/or royalties
affecting the Land. SELLERS convey unto PURCHASER 50% of SELLERS undivided
ownership interest it may have in all of the oil, gas and other minerals in, on,
or under the surface that may be produced from the Land, but without surface
rights, and the following paragraph shall be made part of the Deed:

 

"Vendor reserves unto itself, its successors and assigns, 50% of its undivided
ownership interest in and to the oil, gas and other minerals and mineral rights
in and to Land without the right of ingress and egress for the purpose of
exploration or exploitation of such oil, gas or other minerals from the surface
thereof; it being the intention hereof that this reservation may be exercised
only by directional drilling, drainage or unitization and that vendor will have
no right to utilize the surface of the Land for any purposes whatsoever."

  

 
Page 4 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

9.     CONDITION. SELLERS are selling their undivided ownership in and to the
Land with full warranties of title and peaceable possession and with full
substitution and subrogation in and to all rights or actions of warranty which
SELLERS have or may have, as to their undivided ownership interest, against any
and all of SELLERS’ predecessors in title. SELLERS further represent and warrant
that, to the best of Sellers knowledge, information and belief, other than as
disclosed to Purchaser, there are no leases or other executed contracts in
existence which will affect PURCHASER’s peaceful possession of the Land.

 

Sellers and Purchaser agree that the Land, including the improvements, component
parts, plumbing, electrical systems, mechanical equipment, heating and air
conditioning systems, and all other items relative to the Land, are transferred
by Sellers to Purchaser on an “as is” and “where is” basis, in their present
condition, and that these are transferred by Sellers to Purchaser without any
warranty whatsoever, except as to title, on the part of the Sellers, even as to
suitability of such properties for the use intended by Purchaser, without regard
to the presence of apparent or hidden defects and with Purchaser’s full and
complete waiver of any and all rights for the return of all or any part of the
purchase price by reason of any such defects. Except as to title, Purchaser
hereby expressly waives all warranties as to the Land herein conveyed, whether
express or implied by this or any other writing or representation, as well as
all warranties provided by law. This waiver also applies to all warranties of
any nature, express or implied, including without limitation warranties of
fitness for a particular purpose. Purchaser understands that under provisions of
law this sale would ordinarily include a warranty, implied by law, against
certain defects in the Land sold. Purchaser also expressly waives any and all
such warranties, with respect to all defects, whether apparent or latent,
visible or not visible, and regardless of whether or not Purchaser is presently
aware of such defects. This waiver of warranty extends to all defects, even if
the defect or defects render the Land absolutely useless, or so inconvenient and
imperfect that Purchaser would not have purchased it had Purchaser known of the
defect including but not limited to any environmental hazards of any kind or
nature. Purchaser also waives any rights Purchaser might have or ever have
relative to this sale (a) to any redhibitory action, (b) to the return of all or
any portion of the purchase price, (c) to rescind or revoke the sale, or (d) to
have Sellers repair or replace all or any part of the Land conveyed. Sellers,
however, do assign and transfer to Purchaser any rights of warranty that Sellers
might have, if any, against others pertaining thereto. Purchaser hereby
acknowledges and declares that neither Sellers, nor any party acting or
purporting to act in any capacity whatsoever on behalf of Sellers, has made any
direct, indirect, explicit or implicit statement, representation or declaration,
whether by written or oral statement or otherwise, and upon which Purchaser has
relied, concerning the existence or non-existence of any quality characteristic
or condition of the Land herein conveyed. Purchaser further acknowledges that it
has had full, complete and unlimited access to the Land herein conveyed for all
tests and inspections which Purchaser, in its sole discretion, deems
sufficiently diligent for the protection of his interests. Purchaser hereby
acknowledges that Purchaser has read and understands the foregoing waiver of
warranty.

 

10.     DEFAULT. Upon SELLERS’ or any other co-owner’s default under their
agreement with PURCHASER to sell their interest in the Land, PURCHASER’s sole
and exclusive remedies shall be to: a) require specific performance of SELLERS,
as to Sellers undivided ownership interest in the Land, (b) terminate this
Agreement by written notice to SELLERS, in which case this Agreement shall be
terminated and the parties released from all obligations hereunder, or (c) waive
such defaults and proceed to Closing. Upon PURCHASER’s default, SELLERS’ sole
and exclusive remedy shall be to terminate this Agreement by delivering written
notice to PURCHASER whereupon a prorated portion of the Deposit, based on
Sellers ownership interest in the Land, shall be forfeited to Sellers.

 

 
Page 5 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

Before SELLERS can place PURCHASER in default under the terms of this Agreement,
SELLERS must give PURCHASER written notice of the event of default and the
PURCHASER shall then have fourteen (14) days from the date of its receipt or
rejection of the written notice to cure the stated default. If the default has
not been cured by 5:00 PM Central Standard Time on the 14th day following the
date of receipt or rejection of the written default notice, then the SELLERS can
exercise its rights and remedies under the terms of this Agreement.

 

11.     SELLER’S REPRESENTATIONS. In order to induce PURCHASER to purchase the
Property, SELLERS, as to Sellers undivided ownership interests in the land, make
the following warranties, representation and covenants to PURCHASER, which
warranties, representations and covenants shall survive the passing of the Act
of Sale, and which if required by PURCHASER will be given in writing again by
SELLERS to PURCHASER at the Closing.

 

 

A.

Status and Authority of Sellers: SELLERS are individuals. The execution and
delivery of this Purchase Agreement by the signatories hereto on behalf of the
SELLERS and the performance of this Purchase Agreement have been duly
authorized. SELLERS each declare that she individually has the legal capacity
and authority to execute, deliver and perform under this Agreement.

 

 

B.

No Prohibition: SELLERS each are not prohibited from (1) executing or delivering
this Purchase Agreement, (ii) complying with or performing the terms of this
Agreement or (iii) consummating the transactions contemplated by this Agreement
by applicable law, previous agreement or decree of any governmental authority.

 

 

C.

Sellers are not Foreign Persons: Neither of the SELLERS are foreign persons, but
is a “United States person” as such is defined in the Foreign Investment in Real
Property Tax Act of 1980.

 

 

D.

Title to Property: SELLERS each own an undivided one-sixth (1/6) interest in the
Land. SELLERS have and at the Closing will have the power to and will convey to
PURCHASER merchantable title to Sellers undivided ownership interest in the Land
free and clear of all tenancies, liens, and encumbrances. SELLERS have not
granted any option or right of first refusal or first opportunity to any person
or entity to acquire Sellers undivided ownership in the Land or any interest
therein. SELLERS have not entered into any agreement, other than as disclosed to
Purchaser, whether written or oral, pursuant to which any person or entity has
the right to own, acquire, use or occupy any portion of Sellers undivided
ownership interest in the Land or any interest therein.

 

 

E.

No Encroachments: To the best of SELLERS' knowledge, any improvements found on
the Land do not encroach on any easement or on any land not included within the
boundary lines of the Land and there are no neighboring improvements encroaching
on the Land.

  

 
Page 6 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

 

F.

No Claims or Pending Litigation: To the best of Sellers knowledge, information
and belief, there are no pending litigation or claims, and at the Closing shall
be no existing or pending litigation or claims that Sellers have any knowledge
of, with respect to the Land and, to the best of the knowledge, information and
belief of SELLERS, there are no and at the Closing shall be no such actions,
suits, proceedings or claims threatened or asserted.

 

 

G.

No Liens or Assessments: SELLERS have not and at the Closing shall not have
received any notice and shall have no knowledge of any pending improvements,
liens, special assessments, condemnations, impositions, or increases in assessed
valuations to be made against the Land by any governmental authority.

 

 

H.

No Ordinance Violation: SELLERS have not and at the Closing shall not have
received any notice of any violation of any ordinance, regulation, law or
statute of any governmental agency pertaining to the Land or any portion
thereof.

 

 

I.

Access to Property: To the best of Sellers knowledge, information and belief,
there is not and at the Closing shall not be any fact or condition existing
which would result or could result in the termination or reduction of the
current access from the Land to existing highways and roads, or to sewer or
other utility services, presently serving the Land.

 

 

J.

Environmental Liability: SELLERS have not received and at the Closing shall not
have received, and has no reasonable basis to expect and at the Closing shall
not have any reasonable basis to expect, notice from any environmental
regulatory agency that SELLERS or the Land is, or may be, subject to any notice
or violation, penalty, assessment, administrative or judicial enforcement or
process directed toward remediation of environmental violations, contaminations,
pollution or hazards; SELLERS further warrant and represent that Sellers have no
actual knowledge of and on the Closing shall have no actual notice of, any
condition on or in the Land that would subject SELLERS or any assigns of SELLERS
to such enforcement. SELLERS also warrant and represent that SELLERS have not
received notice and at the Closing shall not have received notice, and have no
knowledge of and on the Closing shall have no knowledge of, any private claim or
threatened private claim by any individual or entity for environmental liability
of any kind whatsoever.

 

 

K.

Environmental Conditions: To the best of SELLERS’ knowledge and belief, there
are no areas on the Land where Hazardous Substances or Waste have been disposed,
stored, released or found on the Land. (For purposes of this Agreement,
“Hazardous Substances or Waste” shall be any substance identified as a hazardous
substance or waste in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, the Superfund Amendment and Reauthorization
Act, the Resource Conservation and Recovery Act, the Louisiana Environmental
Quality Act, or any other federal, state or municipal legislation or
ordinances.) Further, there are no soil conditions adversely affecting the
Property.

  

 
Page 7 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

 

L.

Material Disclosure: SELLERS have disclosed to Purchaser in writing any and all
facts and circumstances, to the best of Sellers knowledge, information and
belief, that materially affect the Land.

 

 

M.

No Untrue Statements or Omissions: No representation or warranty made by SELLERS
in this Purchase Agreement, or in any letter or certificate furnished to
Purchaser pursuant to the terms hereof, contain any untrue statements of
material fact necessary to make the statement contained herein or therein
misleading.

 

 

N.

No Leases or Unrecorded Agreements: Except as disclosed to PURCHASER in writing
or as set forth in the Title Commitment, to the best of Sellers knowledge,
information and belief, there are no oral or written leases (including, without
limitation, leases for grazing, drilling, mining, oil and gas wells, or water
wells), and no service, maintenance, landscaping, security, management or other
similar contracts which affect the Land, which will survive Closing.

 

 

O.

Insolvency: There are no attachments, executions, or assignments for the benefit
of creditors, or voluntary or involuntary proceedings in bankruptcy or under any
other debtor-relief laws pending or threatened against SELLERS.

 

 

P.

No Breach: The execution of this Agreement and the consummation of the
transactions contemplated hereby are not (nor will they be with the passage of
time) a breach or default under any agreement or instrument to which SELLERS are
a party, nor will they require the consent or approval of any other person,
except as may be disclosed by the Title Commitment.

 

 

Q.

No Agreements: SELLERS shall not market their undivided interest in the Land for
sale or enter into any agreements with respect to the Land during the term of
this Agreement unless requested by or agreed to by PURCHASER.

 

 

R.

No Material Change in Condition of Land: Until Closing SELLERS shall maintain
the Land in the same manner as SELLERS are currently maintaining it, subject to
normal wear and tear, and SELLERS shall not cause or permit any action that
would result in a material change in condition of the Land without the prior
written consent of PURCHASER, not to be unreasonably withheld, conditioned or
delayed.

 

 

S.

No Further Encumbrances: SELLERS agree not to voluntarily further encumber their
undivided interest in the Land or transfer, convey, mortgage or encumber all or
any portion of their undivided interest in the Land, including without
limitation any mineral operating agreement or mineral or surface lease, without
the prior written consent of PURCHASER, which may be withheld in PURCHASER’s
sole discretion.

 

 

T.

Confidentiality: Except for disclosure by the SELLERS that the Property is under
contract, SELLERS agree that the terms of this Agreement shall remain
confidential and all information obtained in the course of completing
investigations shall also be treated as confidential and information will only
be disclosed to persons necessary to fulfilling the terms of this Agreement, to
close the transaction, to regulators, or to other parties that both parties
agree in advance may be informed of the transaction.      

  

 
Page 8 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

 

U.

DISCLAIMER: SELLERS affirmatively assert and disclose that they acquired their
interests in the property by donation and that they are out-of-state owners.
PURCHASER acknowledges that SELLERS’ first-hand knowledge regarding both the
title and condition of the property is limited.

 

12.     PRORATIONS. Rent and other tenant payments on any leases together with
water, sewer and utility charges shall be prorated to the date of Closing.
General ad valorem real estate taxes relating to the Land payable during the
year in which Closing occurs shall be prorated as of the Closing Date based upon
an estimate obtained from the local parish Tax Assessor’s office for the current
calendar year’s tax assessment, and such proration shall be final.

 

 

13.     IRC§ 1031 EXCHANGE ASSIGNMENT. Sellers, as to their undivided interest
in the Land, and Purchaser agree to cooperate with the other in the event either
or both parties elect to consummate the transaction as a like kind exchange
pursuant to Internal Revenue Code § 1031; provided it does not extend the date
of Closing and provided that such cooperating party shall have no obligation to
incur any unreimbursed expense or liability in connection therewith. Each party
agrees to execute the documents necessary to complete the transaction as a tax
free exchange.

 

14.     ASSIGNMENT. This Agreement may not be assigned by PURCHASER without the
written consent of every Co-Owner of the Land; provided, however, that PURCHASER
may assign this Agreement to one of its affiliates without consent. For any
assignment by PURCHASER to be effective, the assignee must expressly assume all
of PURCHASER’s rights and obligations and every Co-Owner of the Land must be
provided a written notice of such assignment containing: a person acting for
Assignee for contact purposes and that person’s address, telephone number and
email address.

 

15.     Special Terms, Attachments, Other Clauses and/or Conditions.   Any
conditions or terms indicated in this Section 15, or in any attachment
referenced in this Section 15, will be controlling and prevail over and
otherwise supersede any other portion of this Agreement.

 

A.   Special Terms: None

B.   Attachments: Exhibit “A” Property Description, Exhibit "B" Escrow
Agreement,

       Exhibit “C” Form of Cash Sale Deed

C.   Other Clauses: None

D.   Conditions: None

 

16.     BOARD APPROVAL REQUIRED. PURCHASER expressly declares and represents to
SELLERS that this Agreement, and any transaction contemplated hereunder,
including but not limited to the final act of sale, are contingent upon the
approval of the board of directors of PURCHASER.

 

 
Page 9 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

PURCHASER agrees that a vote on approval or rejection of the final Agreement to
Purchase and Sell Real Estate, including Exhibit C, shall be made by PURCHASER’S
Board of Directors and any rejection of said agreement shall be communicated to
SELLERS before the expiration of the Feasibility Period. Unless rejection of
this agreement is communicated to SELLERS prior to the expiration of the
Feasibility Period, it shall become binding after which default by the PURCHASER
shall be controlled by Paragraph 10.

 

17.     BROKERAGE. SELLERS and PURCHASER acknowledge and agree that there are no
brokers other than Andrew Vanchiere and the firm NAI Latter and Blum (“Broker”)
representing any party in this transaction. SELLERS, as to their prorata portion
only, and PURCHASER shall each indemnify and hold the other harmless from and
against any and all claims or any other brokers and finders claiming by, through
or under the indemnifying party and in any way related to the sale and purchase
of the Property, this Agreement, or otherwise, including, without limitation,
attorneys’ fees and expenses incurred by the indemnified party in connection
with such claim. PURCHASER acknowledges that NAI Latter and Blum solely
represents SELLERS and all other Co-owners.

 

18.     MISCELLANEOUS. This Agreement shall be construed in accordance with the
laws of the State of Louisiana. In the event that any claim for commission or
finder’s fee is brought by any person or entity whatsoever as a consequence of
the transaction contemplated hereby and as a result of any action or omission of
either SELLERS or PURCHASER (whichever party is alleged to have committed the
act or omission which is the basis of such claim), then SELLERS (as to their
prorata portion only) PURCHASER, as the case may be, shall hold harmless the
other party against any loss, cost, or expense of any nature, including, but not
limited to, court costs and reasonable attorneys’ fees, arising as a consequence
of such claim for the commission or fee. This Agreement contains the full and
final agreement between the parties hereto with respect to the sale and purchase
of the Land. No change or modification of this Agreement shall be valid unless
the same is in writing and is signed by Purchaser, Sellers and all other
co-owners of the Land. No waiver of any of the provisions of this Agreement
shall be valid unless the same is in writing and is signed by the party against
which it is sought to be enforced. This Agreement may be executed by facsimile
or otherwise in multiple counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same Agreement.
Furthermore, this Agreement shall have no effect whatsoever on Sellers,
Purchaser or any other co-owners until such time as this Agreement, containing
the exact terms reflected herein, is executed by Sellers, Purchaser and all
other co-owners of the Land. The “Effective Date" of this Agreement shall be the
date on which the later of SELLERS, PURCHASER and all other co-owners execute
this Agreement.

 

 
Page 10 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

19.     CONDEMNATION. Until this transaction is closed and the deed delivered to
PURCHASER, the risk of condemnation and any other loss to the Land or liability
arising therefrom shall be borne by SELLERS, as to their prorata share only. In
the event of condemnation, PURCHASER may, at its option, either (i) close the
transaction and receive any proceeds awarded as a result of such condemnation,
or (ii) terminate this Agreement. Unless specifically excepted herein, SELLERS
warrants that it has no knowledge of, nor have they received any notification
from any governmental agency or other institution concerning any pending public
improvement or of the proposed exercise of, or offer to purchase under, the
power of eminent domain relative to any part of the Land or requiring any
alteration or other work thereon that has not been satisfactorily made. This
warranty shall survive the delivery of the deed hereunder.

 

20.     INSURANCE AND RISK OF LOSS. SELLERS at their expense, for their prorata
share only, shall maintain all insurance policies, if any, pertaining to the
Land in full force and effect until the closing. Until this sale is closed and
completed, any loss or damage to the Land for any cause specifically including
but not limited to loss or damage of standing timber from any cause, excluding
damages for which Purchaser is liable under Paragraph 4, shall be at the risk
and liability of SELLERS, for their prorata share only. In the event such loss
or damage occurs, then PURCHASER shall have the option to either (a) terminate
and void this Agreement or (b) elect to have the procedures to complete the sale
continued, in which case there shall be an equitable adjustment of the purchase
price, if the Purchaser and all co-owners agree to such.

 

21.     FORCE MAJEURE. PURCHASER shall not be liable for any failure to perform
its obligations in connection with any action described in this Agreement, if
such failure results from any act of God, riot, war, terrorism, civil unrest,
hurricane, flood, earthquake, or extreme inclement weather. Obligations of
PURCHASER under the Agreement will be suspended during the period in which such
condition persists, unless such condition renders performance of the Agreement
impossible or so impractical as to make it in PURCHASER’S opinion financially
unfeasible in which case the Agreement will be rescinded.

 

22.     ATTORNEYS’ FEES. In the event of any suit, action or proceeding at law
or in equity, by a party to this Agreement against the other by reason of any
manner or thing arising out of this Agreement, the prevailing party shall
recover, not only its legal costs, but reasonable attorneys’ fees (to be
computed by the court), including the costs of all appeals, for the maintenance
or defense of said action or suit, as the case may be. However, Sellers will
only be responsible for their prorata share of any such costs or fees.

 

23.     SURVIVAL. All of the terms and provisions of this Agreement that have
not been performed as of the date of Closing shall survive the Closing and shall
not be merged into the deed. Upon execution of the Closing statement, all
warranties and representations of the SELLERS shall be considered restated to be
true and correct and without any change as of the date of Closing. The parties
shall include the foregoing provisions as a note on the closing statement to be
executed at Closing.

 

24.      NOTICES. All notices or other communications hereunder shall be in
writing and shall be personally delivered or sent by overnight courier (such as
Federal Express), by facsimile transmission or by first class United States
Mail, postage prepaid, registered or certified (return receipt requested) to the
respective addresses for the SELLERS and PURCHASER as herein provided. A notice
is given on the date it is sent via facsimile transaction, or is personally
delivered, sent by overnight courier or facsimile transmission, or deposited
with the United States Mail for delivery as aforesaid. A notice is received on
the date it is personally delivered, the day after sent if sent by overnight
courier, or, if sent by mail as aforesaid, on the date noted on the return
receipt.

 

 
Page 11 of 65

--------------------------------------------------------------------------------

 

  

EXHIBIT 10.1

 

A.            If to Purchaser:

 

CKX Lands, Inc.

Attn: Brian R. Jones

1508 Hodges Street

Lake Charles, LA 70601

 

With a copy to:

 

Michael D. Carleton

Chaffe McCall, LLP

One Lakeshore Drive, Suite 1750

Lake Charles, LA 70629          

 

B.            If to Sellers:

 

Mikie M. Groscurth

136 Dogwood Street

Sugar Land, TX 77478-3810

 

with a copy to:

 

Darrell W. Alston

Attorney at Law

921 Ryan Street, Suite B

Lake Charles, LA 70601

 

 

Purchaser, Sellers and all of the other co-owners of the Land must sign this
Agreement by the __________ day of May, 2016, or this Agreement is null and
void.

 

EXECUTED on the dates noted by Sellers:

 

SELLERS

 

 

/s/Mikie M. Groscurth                             5/10/2016

MIKIE M GROSCURTH                          DATE

 

 

/s/Carol D. Sewell                                     5/10/2016

CAROL D. SEWELL                               DATE

 

 

 
Page 12 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

EXECUTED on this      9th day of May, 2016.

 

PURCHASER

 

CKX Lands, Inc.

 

By: /s/Brian R. Jones_

      Brian R. Jones, President

 

 
Page 13 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

Exhibit “A” to Agreement

 

Property Description

 

 

880 acres on Big Woods Road and Garrie Cutoff Road, north of Vinton, Louisiana,

 

Generally described as follows:

All of Section 28, Township 9 South, Range 12 West,

and

The Southwest Quarter (SW/4) and the West Half (W/2) of the

Southeast Quarter (SE/4) of Section 21, Township 9 South, Range 12 West.

 

 

 

Final legal description to be determined by title.

 

 

 
Page 14 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

 Exhibit “B” to Agreement 

 

Escrow Agreement

 

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (this "Agreement") is made and entered into by and among
Mikie M. Groscurth and Carol D. Sewell (“Sellers"), CKX Lands, Inc.,
("Purchaser"), and Michael D. Carleton of Chaffe McCall, LLP (the "Escrow
Agent").

 

1.     Background. This Agreement is being entered into in connection with that
certain Agreement for Sale and Purchase with an Effective Date of
_________________, 2016 (the "Purchase Agreement"), pursuant to which Sellers
have agreed to sell to Purchaser and Purchaser has agreed to purchase from
Sellers and the other co-owners of the Land certain property as described on
attached Exhibit “A”. Under the terms of the Purchase Agreement, Purchaser has
agreed to deliver certain deposits into escrow with Escrow Agent (when and to
the extent received by Escrow Agent, the "Deposit") in accordance with the terms
of the Purchase Agreement. The Deposit is to be held, invested and disbursed by
Escrow Agent in accordance with the terms of this Agreement.

 

2.      Deposit of Funds. The Escrow Agent shall promptly place the Deposit in a
federally insured escrow account established with Capital One Bank, or any
successor institution (by merger, acquisition or otherwise). Escrow Agent shall
have no obligation to place the Deposit into an interest bearing account.

 

3.     Distribution During Feasibility Period. Escrow Agent shall promptly
return the Deposit to Purchaser if, on or prior to the expiration of the
Feasibility Period, Escrow Agent receives written notice from Purchaser that the
Purchase Agreement has been terminated (together with a copy of the notice of
termination of the Purchase Agreement sent by Purchaser to Sellers and all other
co-owners of the Land) and Purchaser demands return of the Deposit.

 

4.      Distribution following Feasibility Period. Following the Feasibility
Period expiration date, in the event of a default under the Purchase Agreement,
if either party shall make demand (the "Demand") upon Escrow Agent for
possession of the Deposit, the demanding party must provide the other party with
a copy of the Demand made upon Escrow Agent. Upon receipt of the Demand, Escrow
Agent shall also send a copy of the Demand to the non-demanding party. If within
ten (10) working days of the day the copy of the Demand is sent by Escrow Agent
to the non-demanding party Escrow Agent has not received written objection to
the Demand, Escrow Agent may disburse the Deposit in accordance with the Demand.
If any objection is received or if any conflicting demands are made upon the
Escrow Agent, the Escrow Agent shall not be required to determine the party
entitled to the Deposit or to take any action in connection therewith. Rather,
the Escrow Agent may await settlement of the controversy or institute an
interpleader or other appropriate action, as set out in Section (5) below.

 

 
Page 15 of 65

--------------------------------------------------------------------------------

 

  

EXHIBIT 10.1

 

5.      Dispute. Notwithstanding anything else set out in this Agreement, if
there is, at any time, any dispute as to whether or to whom the Escrow Agent is
obligated to deliver the Deposit or any part thereof, the Escrow Agent will not
be obligated to make any delivery, but may hold the sum in dispute until receipt
by the Escrow Agent of an authorization in writing signed by both Purchaser and
Sellers and all other co-owners of the Land, directing the disposition of the
sum in dispute or in the absence of such authorization, the Escrow Agent may
hold the sum until the final determination of the rights of the parties in an
appropriate proceeding. In the event of such a dispute, the Escrow Agent may,
but is not required to, bring an interpleader or other appropriate action or
proceeding for leave to deposit the disputed sum or the entire Deposit in the
registry of the appropriate court in Calcasieu Parish, Louisiana, for the
purpose of having the respective rights of the parties adjudicated. Upon making
such deposit or upon institution of such interpleader action or other
appropriate action, the Escrow Agent shall be fully relieved and discharged from
all further obligations hereunder with respect to the sums so deposited.

 

6.     Duties Limited. It is agreed that the duties of the Escrow Agent do not
extend beyond those specifically provided for by this Agreement and are purely
ministerial in nature, and that the Escrow Agent shall incur no liability
whatsoever except for its own fraud, willful breach of this Agreement or gross
negligence. Purchaser and Sellers (Sellers as to their prorate share only) shall
hold Escrow Agent harmless from any liability for any loss of the Deposit or
interest thereon caused by any delay in the deposit or early withdrawal of the
Deposit from the interest bearing account and for any other act done or omitted
to be done by the Escrow Agent in connection with the performance of the Escrow
Agent's duties hereunder, except to the extent such act or omission constitutes
Escrow Agent's fraud, willful breach of this Agreement or gross negligence. The
Escrow Agent may act in reliance upon any authorization, acknowledgment or
signature which it believes to be genuine and may assume that any person
purporting to give any writing, acknowledgment, notice or instruction in
connection with the provisions of this Agreement has been duly authorized to do
so. Escrow Agent may rely on authorizations, acknowledgments and signatures
received by facsimile. All of Escrow Agent’s legal fees and costs (if any) shall
be paid out of the Deposit.

 

7.     Release of Escrow Agent. Upon the Escrow Agent's fulfillment of its
duties in accordance with the provisions of this Agreement, the Escrow Agent's
duties and responsibilities will cease and the Escrow Agent will be released of
all liability in connection with this Agreement and the Deposit.

 

8.      Escrow Agent as Purchaser's Attorney. Purchaser and Sellers acknowledge
that Michael D. Carleton and Chaffe McCall, LLP have served and will continue to
serve as counsel to Purchaser in connection with the Purchase Agreement and the
sale of the Property to Purchaser. Purchaser and Sellers agree that pursuant to
this Agreement, Escrow Agent is acting as a neutral depository only and no
attorney/client relationship with Sellers is being created under this Agreement.
In addition, Sellers agrees that in the event of a dispute arising out of or in
connection with the sale of the Property or the Purchase Agreement, Michael D.
Carleton and Chaffe McCall, LLP will be permitted to continue to act as counsel
for Purchaser in connection with any such dispute, notwithstanding that Michael
D. Carleton is also serving as Escrow Agent.

 

 
Page 16 of 65

--------------------------------------------------------------------------------

 

  

EXHIBIT 10.1

 

9.      Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties with respect to the subject matter hereof, and the
same may not be amended, modified or discharged nor may any of its terms be
waived except by an instrument in writing signed by the party to be bound
thereby. Escrow Agent shall not have a duty to consult the Purchase Agreement or
any other document relative to its duties hereunder.

 

10.      Counterparts / Fax. This Agreement may be executed by the parties on
separate counterparts, all of which together shall constitute one Agreement. The
parties may rely on executed copies of this Agreement delivered by facsimile,
without the need to obtain an original executed document. Neither the Agreement,
nor this Escrow Agreement will have any effect whatsoever, until such time as
the Purchaser, Sellers and all other co-owners of the Land sign the Agreement
with the exact terms reflected herein and sign the Escrow Agreement with the
exact terms reflected herein.

 

11.      Notices. All notices or other communications hereunder shall be in
writing and shall be personally delivered or sent by overnight courier (such as
Federal Express), by facsimile transmission or by first class United States
Mail, postage prepaid, registered or certified (return receipt requested) to the
respective addresses for the Seller, Purchaser and Escrow Agent as herein
provided. A notice is given on the date it is sent via facsimile transaction, or
is personally delivered, sent by overnight courier or facsimile transmission, or
deposited with the United States Mail for delivery as aforesaid. A notice is
received on the date it is personally delivered, the day after sent if sent by
overnight courier, or, if sent by mail as aforesaid, on the date noted on the
return receipt. Any notices to Escrow Agent shall be sent to the following
address:

 

1.             If to Purchaser:

 

CKX Lands, Inc.

1508 Hodges Street

Lake Charles, LA 70601

 

With a copy to:

 

Michael D. Carleton

Chaffe McCall, LLP

One Lakeshore Drive, Suite 1750

Lake Charles, LA 70629          

 

2.             If to Sellers:

 

Mikie M Groscurth

136 Dogwood Street

Sugar Land, TX 77478-3810

 

with a copy to:

 

Darrell W. Alston

Attorney at Law

921 Ryan Street, Suite B

Lake Charles, LA 70601

 

 
Page 17 of 65

--------------------------------------------------------------------------------

 

  

EXHIBIT 10.1

 

                           3.                  If to Escrow Agent:

 

Michael D. Carleton

Chaffe McCall, LLP

One Lakeshore Drive, Suite 1750

Lake Charles, LA 70629

 

12. No Modification. This Agreement is being entered into to implement the
Purchase Agreement and shall not (nor be deemed to) amend, modify or supersede
the Purchase Agreement or act as a waiver of any rights, obligations or remedies
of Purchaser and Sellers set forth therein; provided, however, that Escrow Agent
may rely solely upon this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the dates noted. .

 

 

PURCHASER:

 

CKX Lands, Inc.

 

 

 

By: ______________________________________

      Brian R. Jones, President                                   Date

 

 

SELLERS:

 

 

 

__________________________________________

 

MIKIE M. GROSCURTH                                          DATE

 

 

 

__________________________________________

 

CAROL D. SEWELL                                                DATE

 

 

ESCROW AGENT:

 

 

__________________________________________

MICHAEL D. CARLETON                                     DATE

 

 
Page 18 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

Exhibit “C” to Agreement

 

Form of Cash Sale Deed

 

CASH DEED

 

BE IT KNOWN, that on the dates and in the places hereinafter indicated, before
the undersigned Notaries Public, duly commissioned and qualified in and for the
Parish/County and States indicated hereinbelow, and in the presence of the
undersigned competent witnesses personally came and appeared:

 

 

 

                                                                                                                                 ,
whose mailing address is
                                                                                     ,
hereinafter referred to as Vendor, masculine, singular, regardless of number or
gender, who declared that for the price of

 

 

 

                                                                                                          ($                     )
DOLLARS, cash in hand paid, receipt of which is hereby acknowledged, Vendor does
by these presents grant, bargain, sell, convey, transfer, assign, set over,
deliver and abandon, with full warranty of title, and with full subrogation to
all of the rights and actions of warranty Vendor may have, unto:

 

 

 

                                                                                                                                 ,
whose mailing address is
                                                                                     ,
hereinafter referred to as Vendee, masculine, singular, regardless of number or
gender, here present, accepting and purchasing for himself, his successors,
heirs and assigns, acknowledging delivery and possession thereof, the following
described property situated in the Parish of __________, State of Louisiana,
to-wit:

 

See Exhibit "A", attached hereto and made a part hereof.

 

Property Address:

 

TO HAVE AND TO HOLD said property herein conveyed unto the said vendee, vendee's
heirs, successors and assigns forever.

 

Vendor reserves unto itself, its successors and assigns, 50% of all oil, gas and
other minerals and mineral rights in and to said land without the right of
ingress and egress for the purpose of exploration or exploitation of such oil,
gas or other minerals from the surface thereof; it being the intention hereof
that this reservation may be exercised only by directional drilling, drainage or
unitization and that vendor will have no right to utilize the surface of said
land for any purposes whatsoever.

 

 
Page 19 of 65

--------------------------------------------------------------------------------

 

  

EXHIBIT 10.1

 

Vendor and Vendee agree that the property, i.e., the , improvements, component
parts, plumbing, electrical systems, mechanical equipment, heating and air
conditioning systems, and all other items relative to the property, are
transferred by Vendor to Vendee on an “as is” and “where is” basis, in their
present condition, and that these are transferred by Vendor to Vendee without
any warranty whatsoever, except as to title, on the part of the Vendor, even as
to suitability of such properties for the use intended by Vendee, without regard
to the presence of apparent or hidden defects and with Vendee’s full and
complete waiver of any and all rights for the return of all or any part of the
purchase price by reason of any such defects. Except as to title, Vendee hereby
expressly waives all warranties as to the property herein conveyed, whether
express or implied by this or any other writing or representation, as well as
all warranties provided by law. This waiver also applies to all warranties of
any nature, express or implied, including without limitation warranties of
fitness for a particular purpose. Vendee understands that under provisions of
law this sale would ordinarily include a warranty, implied by law, against
certain defects in the property sold. Vendee also expressly waives any and all
such warranties, with respect to all defects, whether apparent or latent,
visible or not visible, and regardless of whether or not Vendee is presently
aware of such defects. This waiver of warranty extends to all defects, even if
the defect or defects render the property absolutely useless, or so inconvenient
and imperfect that Vendee would not have purchased it had Vendee known of the
defect including but not limited to any environmental hazards of any kind or
nature. Vendee also waives any rights Vendee might have or ever have relative to
this sale (a) to any redhibitory action, (b) to the return of all or any portion
of the purchase price, (c) to rescind or revoke the sale, or (d) to have Vendor
repair or replace all or any part of the property conveyed. Vendor, however,
does assign and transfer to Vendee any rights of warranty that Vendor might
have, if any, against others pertaining thereto. Vendee hereby acknowledges and
declares that neither Vendor, nor any party acting or purporting to act in any
capacity whatsoever on behalf of Vendor, has made any direct, indirect, explicit
or implicit statement, representation or declaration, whether by written or oral
statement or otherwise, and upon which Vendee has relied, concerning the
existence or non-existence of any quality characteristic or condition of the
property herein conveyed. Vendee further acknowledges that he has had full,
complete and unlimited access to the property herein conveyed for all tests and
inspections which Vendee, in his sole discretion, deems sufficiently diligent
for the protection of his interests. Vendee hereby acknowledges that Vendee has
read and understands the foregoing waiver of warranty.

 

Taxes are prorated for current year. Vendee is the party responsible for the
payment of current and future year’s property taxes when billed.

 

THUS DONE, READ AND SIGNED in my office on this       day of
                      , 201__, in the City of ________________________,
Parish/County of
                                              _____________________, State of
_________________________, in the presence of
_____________________________________ and ____________________________________,
                                                                                   lawful
witnesses, who hereunto sign with the said parties and me, Notary.

 

WITNESSES:                                                                                                                                                                                                                            
 ___________________________________

 

_______________________________

 

 

 

_______________________________

 

 

 

___________________________________

 

 
Page 20 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

 

NOTARY PUBLIC

 

 Printed Name of Notary: __________________

 

Notary ID: _____________________________ 

 

My Commission Expires: __________________ 

 

 

 

THUS DONE, READ AND SIGNED in my office on this       day of
                      , 201__, in the City of ________________________,
Parish/County of
                                              _____________________, State of
_________________________, in the presence of
_____________________________________ and ____________________________________,
                                                                                   
lawful witnesses, who hereunto sign with the said parties and me, Notary.

 

WITNESSES:

                                                                                                                                                                                                                                                               ___________________________________

 

 

 

_______________________________

 

 

 

_______________________________

 

 

 

 

 

___________________________________

 

NOTARY PUBLIC

 

Printed Name of Notary: __________________

 

Notary ID: _____________________________ 

 

My Commission Expires: __________________

 

 
Page 21 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

AGREEMENT TO PURCHASE AND SELL REAL ESTATE

 

BE IT KNOWN that on the days and dates below written personally came and
appeared:

 

 

ANNIE B. WORTHY, whose mailing address is 779 Pilgrim Rest Road, DeQuincy, LA
70663;

 

CONNIE L. LATIOLAIS, whose mailing address is 7129 Dryburgh Court, Springfield,
VA 22152;

 

MADELYN W. WARD, whose mailing address is 17 Leighton Brook Drive, Epson, NH
03234;

(hereinafter sometimes referred to collectively as “SELLERS”)

 

AND

 

CKX Lands, Inc., whose mailing address is 1508 Hodges Street, Lake Charles, LA
70601,

(hereinafter referred to as (“PURCHASER”),

 

WHO DECLARE THAT, AS THE PARTIES HERETO, THAT THEY INTEND TO EXECUTE A SALE OF
REAL PROPERTY SUBJECT TO AND ON THE EXPRESS TERMS AND CONDITIONS HEREINAFTER SET
FORTH, WHEREBY

 

SELLERS, for the consideration and on the terms hereinafter set forth; manifest
that SELLERS HAVE BARGAINED and AGREE TO SELL, TRANSFER, ASSIGN, CONVEY and
DELIVER FOREVER, with warranty of title and complete transfer and subrogation of
all rights and actions of warranty against all former proprietors of the
property herein conveyed, Sellers undivided interest in and to the Land (herein
defined) together with all buildings, appurtenances, and improvements located
thereon and all rights, ways, servitudes, privileges, prescriptive rights, and
claims thereto appertaining; unto

 

PURCHASER who manifests that it AGREES TO PURCHASE, the property subject to the
terms and conditions hereinafter set forth.

 

The “Land” shall mean that all certain property being more particularly
described on Exhibit A, attached hereto and made a part hereof:

 

1.     PURCHASE PRICE. The consideration of the sale (the “Purchase Price”) of
the entirety of the Land is to be ONE MILLION NINE HUNDRED SEVENTY-FIVE THOUSAND
AND NO/100 DOLLARS ($1,975,000.00), to be paid by PURCHASER by wire or certified
funds into the escrow account of the Escrow Agent for delivery to SELLERS at
closing.

 

SELLERS herein declare that “each” of them own an undivided one-sixth (1/6th)
interest in and to the Land, and that should sale occur with all owners of the
Land at Closing they are to receive their pro-rata portion of the above
reflected Purchase Price, after properly allocated closing costs.

 

 
Page 22 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

2.     DEPOSIT. Within five (5) business days after the Effective Date of this
Agreement, the Escrow Agent selected by PURCHASER shall acknowledge to SELLERS
that it holds a deposit (“Deposit”) in the amount of Twenty-five Thousand
Dollars and No Cents ($25,000.00) towards the purchase of the entirety of the
Land in accordance with the terms of the Escrow Agreement executed by the
parties attached hereto as Exhibit B.

 

3.     FEASIBILITY PERIOD. For a period of forty-five (45) days after the
Effective Date hereof (the “Feasibility Period”), PURCHASER shall have the right
to terminate this Agreement if PURCHASER determines that any of the following
are unacceptable to PURCHASER or render the Land unsuitable for PURCHASER’s
intended use, in PURCHASER’s sole discretion: (i) any title matter or
encumbrance, including without limitation, but not limited to, any matter
disclosed on the Title Commitment or the Survey, (ii) any environmental matter,
(iii) any physical problem that is revealed by PURCHASER’s tests on the Land
(such as, but not limited to, soil conditions that would either prevent or
increase the cost of construction on the Land or otherwise render the Land
unsuitable for tree growth), (iv) any other matter that renders the Land
unsuitable for PURCHASER’s intended use. If PURCHASER elects to terminate this
Agreement during the Feasibility Period, PURCHASER shall provide SELLER with
written notice of termination on or before the final day of the Feasibility
Period, in which event the parties shall have no further rights or obligations
under this Agreement. The parties may by mutual consent delete the portion of
the Land that is unacceptable to PURCHASER or unsuitable for PURCHASER’s
intended use from the Land conveyed by SELLER to PURCHASER at Closing, and
reduce the Purchase Price by an amount equal to the product of the number of
acres contained within such deleted portion multiplied by $2,244.32. If the
parties do not agree by mutual consent to delete the portion of the Land
unacceptable to PURCHASER or unsuitable for PURCHASER’s intended use as provided
herein and PURCHASER fails to give notice terminating this Agreement before the
expiration of the Feasibility Period, PURCHASER shall be deemed to have waived
the right to terminate this Agreement pursuant to this paragraph.

 

4.      INSPECTION. The Closing of this transaction is contingent upon the
PURCHASER determining in its sole judgment and at its sole cost and expense the
suitability of the Land for PURCHASER’s intended use. To assist PURCHASER in its
investigation of the Land, SellerS shall deliver to PURCHASER within five (5)
working days after the Effective Date, PURCHASER’s copy of SELLERS’ document
which reflects SELLERS acquisition of the Land, all existing abstracts of title,
title opinions, title policies, surveys, environmental studies, surveys, tests
or notices related to the Land (including any notice of an environmental
violation and all remediation records), engineering studies, geotechnical
investigations or reports, copies of any contracts that survive closing, any tax
notices or tax liens that effect the Land, copies of property tax statements for
the Land for the most recent two (2) tax years, servitudes, easements, right of
ways, current permits, and licenses, copies of all leases and licenses for the
for the use or occupancy of the Land or any part thereof, including any such
leases or licenses for mineral rights, and any other material information or
agreements related to the Land or the intended use which are in Seller’s
possession. Commencing on the Effective Date and for the entire term of this
Agreement, PURCHASER shall have complete access to the Land for the purpose of
conducting, at its sole cost, expense and liability, surveys, environmental
tests, studies and other similar type investigations. PURCHASER agrees to
indemnify SELLERS for all damages (beyond ordinary wear and tear) caused solely
by PURCHASER’s entry onto the Land or in connection with PURCHASER’s Studies.
After the Effective Date hereof, SELLERS shall not voluntarily grant any
easements, servitudes and/or rights-of-way over or through the Land or further
encumber or enter into any agreements affecting the Land without the prior
written consent of PURCHASER.

 

 
Page 23 of 65

--------------------------------------------------------------------------------

 

  

EXHIBIT 10.1

 

5.     TITLE.

 

A.     If PURCHASER so chooses, within thirty-five (35) days after the Effective
Date, PURCHASER may, at PURCHASER’s expense, obtain an Owner’s Commitment for
Title Insurance (“Title Commitment”) issued by a title company acceptable to
PURCHASER (the “Title Company”), setting forth the status of title to the Land.
The encumbrances appearing in the Title Commitment or the Survey that either are
not objected to by PURCHASER or, if objected to, are not cured and that are
subsequently waived in accordance with this Paragraph 5 are collectively
referred to as the “Permitted Exceptions”.

 

B.     PURCHASER may deliver to SELLERS written objections (“Objections”) to any
matters reflected on the Title Commitment and/or the Survey at any time prior to
the expiration of the Feasibility Period. At Closing, SELLERS will provide
releases for any liens in Sellers names affecting the Land. If PURCHASER
provides timely Objections, SELLERS may, without obligation to spend money or
bring suit, cure the Objections. In the event that SELLERS are unable or
unwilling to cure any Objections on or before the Closing Date, then PURCHASER
may, at its option, either: (i) terminate this Agreement and the parties shall
have no further rights or obligations under this Agreement as to that portion of
the subject property, or (ii) waive such Objections and proceed to Closing. The
parties may by mutual consent delete the portion of the Property subject to such
Objections from the real property to be conveyed by SELLERS to PURCHASER at
Closing, and reduce the Purchase Price by an amount equal to the product of the
number of acres contained within such deleted portion multiplied by $2,244.32.
If the parties do not agree by mutual consent to delete the portion of the
Property subject to such Objections as provided herein and PURCHASER does not
terminate this Agreement as allowed by (i) above, then PURCHASER will be deemed
to have waived its right to terminate this Agreement pursuant to this Paragraph
6.B., and to have waived any Objections that remain uncured as of the Closing
Date.

 

6.     CLOSING. The closing under the terms of this Agreement (“Closing”) shall
be held at the offices of the Escrow Agent, or other mutually acceptable
location, on the date that is fifteen (15) days after the expiration of the
Feasibility Period, unless PURCHASER elects to close earlier by providing at
least five (5) business days written notice to SELLERS (the “Closing Date”). At
the Closing, SELLERS shall deliver the following to PURCHASER: (i) a Cash Sale
Deed or Act of Cash Sale in the form attached hereto as Exhibit “C”, relative to
SELLERS undivided ownership interests (the “Deed”), executed and acknowledged by
SELLERS, conveying the Land to PURCHASER, and (ii) an affidavit that SELLERS are
not “foreign persons” within the meaning of Section 1445 of the Internal Revenue
Code of 1986, as amended. The Deed shall contain a full warranty of title and
peaceable possession, as to Sellers undivided ownership interest, and contain a
full substitution and subrogation in and to all rights or actions of warranty
which SELLERS have or may have against any and all of SELLERS’ predecessor’s in
title.

 

 
Page 24 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

PURCHASER desires only to acquire title to 100% interest in the Land. In no
event shall PURCHASER be obligated to close sale with SELLERS as parties
separate from the other co-owners. All co-owners of 100% interest in the Land
must deliver a fully executed Deed and other reasonable and customary closing
documents requested by PURCHASER to the Closing Attorney/Title Company before
PURCHASER is obligated to close the sale.

 

Further, in the event there are any liens or other issues to be cleared up at
closing through the withholding or paying of a co-owners sale proceeds to a
third party, the Closing Attorney/Title Company for Purchaser shall withhold
such funds from the pro-rata share of the co-owner to whom the responsibility of
the issue falls. Further, at closing Sellers, and all other co-owners of the
Land, shall execute a Closing Disbursement Analysis which directs the Closing
Attorney as to the exact amount of the sales proceeds that is to be paid to each
co-owner.

 

Purchaser shall pay for the search/examination cost and any premium due in
connection with the base Owner’s Policy and any endorsements thereto to be
issued by the title agent retained by Purchaser. Each of parties will pay for
act of sale transaction and recording costs as same are customarily paid by
Purchasers and Sellers in the Parish where the Land is located. Sellers and
Purchaser shall, however, be responsible for the fees of their respective
attorneys. This Section shall survive any termination of this Agreement. SELLERS
shall deliver possession of their undivided ownership interest in and to the
Land to PURCHASER upon Closing.

 

7.     SINGULAR/PLURAL. Whenever used herein, the singular number shall include
the plural, the plural the singular.

 

8.     MINERALS. This sale is subject to any and all existing outstanding oil,
gas and mineral leases and all prior sales of mineral interests and/or royalties
affecting the Land. SELLERS convey unto PURCHASER 50% of SELLERS undivided
ownership interest it may have in all of the oil, gas and other minerals in, on,
or under the surface that may be produced from the Land, but without surface
rights, and the following paragraph shall be made part of the Deed:

 

"Vendor reserves unto itself, its successors and assigns, 50% of its undivided
ownership interest in and to the oil, gas and other minerals and mineral rights
in and to Land without the right of ingress and egress for the purpose of
exploration or exploitation of such oil, gas or other minerals from the surface
thereof; it being the intention hereof that this reservation may be exercised
only by directional drilling, drainage or unitization and that vendor will have
no right to utilize the surface of the Land for any purposes whatsoever."

  

 
Page 25 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

9.     CONDITION. SELLERS are selling their undivided ownership in and to the
Land with full warranties of title and peaceable possession and with full
substitution and subrogation in and to all rights or actions of warranty which
SELLERS have or may have, as to their undivided ownership interest, against any
and all of SELLERS’ predecessors in title. SELLERS further represent and warrant
that, to the best of Sellers knowledge, information and belief, other than as
disclosed to Purchaser, there are no leases or other executed contracts in
existence which will affect PURCHASER’s peaceful possession of the Land.

 

Sellers and Purchaser agree that the Land, including the improvements, component
parts, plumbing, electrical systems, mechanical equipment, heating and air
conditioning systems, and all other items relative to the Land, are transferred
by Sellers to Purchaser on an “as is” and “where is” basis, in their present
condition, and that these are transferred by Sellers to Purchaser without any
warranty whatsoever, except as to title, on the part of the Sellers, even as to
suitability of such properties for the use intended by Purchaser, without regard
to the presence of apparent or hidden defects and with Purchaser’s full and
complete waiver of any and all rights for the return of all or any part of the
purchase price by reason of any such defects. Except as to title, Purchaser
hereby expressly waives all warranties as to the Land herein conveyed, whether
express or implied by this or any other writing or representation, as well as
all warranties provided by law. This waiver also applies to all warranties of
any nature, express or implied, including without limitation warranties of
fitness for a particular purpose. Purchaser understands that under provisions of
law this sale would ordinarily include a warranty, implied by law, against
certain defects in the Land sold. Purchaser also expressly waives any and all
such warranties, with respect to all defects, whether apparent or latent,
visible or not visible, and regardless of whether or not Purchaser is presently
aware of such defects. This waiver of warranty extends to all defects, even if
the defect or defects render the Land absolutely useless, or so inconvenient and
imperfect that Purchaser would not have purchased it had Purchaser known of the
defect including but not limited to any environmental hazards of any kind or
nature. Purchaser also waives any rights Purchaser might have or ever have
relative to this sale (a) to any redhibitory action, (b) to the return of all or
any portion of the purchase price, (c) to rescind or revoke the sale, or (d) to
have Sellers repair or replace all or any part of the Land conveyed. Sellers,
however, do assign and transfer to Purchaser any rights of warranty that Sellers
might have, if any, against others pertaining thereto. Purchaser hereby
acknowledges and declares that neither Sellers, nor any party acting or
purporting to act in any capacity whatsoever on behalf of Sellers, has made any
direct, indirect, explicit or implicit statement, representation or declaration,
whether by written or oral statement or otherwise, and upon which Purchaser has
relied, concerning the existence or non-existence of any quality characteristic
or condition of the Land herein conveyed. Purchaser further acknowledges that it
has had full, complete and unlimited access to the Land herein conveyed for all
tests and inspections which Purchaser, in its sole discretion, deems
sufficiently diligent for the protection of his interests. Purchaser hereby
acknowledges that Purchaser has read and understands the foregoing waiver of
warranty.

 

10.     DEFAULT. Upon SELLERS’ or any other co-owner’s default under their
agreement with PURCHASER to sell their interest in the Land, PURCHASER’s sole
and exclusive remedies shall be to: a) require specific performance of SELLERS,
as to Sellers undivided ownership interest in the Land, (b) terminate this
Agreement by written notice to SELLERS, in which case this Agreement shall be
terminated and the parties released from all obligations hereunder, or (c) waive
such defaults and proceed to Closing. Upon PURCHASER’s default, SELLERS’ sole
and exclusive remedy shall be to terminate this Agreement by delivering written
notice to PURCHASER whereupon a prorated portion of the Deposit, based on
Sellers ownership interest in the Land, shall be forfeited to Sellers.

 

 
Page 26 of 65

--------------------------------------------------------------------------------

 

  

EXHIBIT 10.1

 

Before SELLERS can place PURCHASER in default under the terms of this Agreement,
SELLERS must give PURCHASER written notice of the event of default and the
PURCHASER shall then have fourteen (14) days from the date of its receipt or
rejection of the written notice to cure the stated default. If the default has
not been cured by 5:00 PM Central Standard Time on the 14th day following the
date of receipt or rejection of the written default notice, then the SELLERS can
exercise its rights and remedies under the terms of this Agreement.

 

11.     SELLER’S REPRESENTATIONS. In order to induce PURCHASER to purchase the
Property, SELLERS, as to Sellers undivided ownership interests in the land, make
the following warranties, representation and covenants to PURCHASER, which
warranties, representations and covenants shall survive the passing of the Act
of Sale, and which if required by PURCHASER will be given in writing again by
SELLERS to PURCHASER at the Closing.

 

 

A.

Status and Authority of Sellers: SELLERS are individuals. The execution and
delivery of this Purchase Agreement by the signatories hereto on behalf of the
SELLERS and the performance of this Purchase Agreement have been duly
authorized. SELLERS each declare that she individually has the legal capacity
and authority to execute, deliver and perform under this Agreement.

 

 

B.

No Prohibition: SELLERS each are not prohibited from (1) executing or delivering
this Purchase Agreement, (ii) complying with or performing the terms of this
Agreement or (iii) consummating the transactions contemplated by this Agreement
by applicable law, previous agreement or decree of any governmental authority.

 

 

C.

Sellers are not Foreign Persons: Neither of the SELLERS are foreign persons, but
is a “United States person” as such is defined in the Foreign Investment in Real
Property Tax Act of 1980.

 

 

D.

Title to Property: SELLERS each own an undivided one-sixth (1/6) interest in the
Land. SELLERS have and at the Closing will have the power to and will convey to
PURCHASER merchantable title to Sellers undivided ownership interest in the Land
free and clear of all tenancies, liens, and encumbrances. SELLERS have not
granted any option or right of first refusal or first opportunity to any person
or entity to acquire Sellers undivided ownership in the Land or any interest
therein. SELLERS have not entered into any agreement, other than as disclosed to
Purchaser, whether written or oral, pursuant to which any person or entity has
the right to own, acquire, use or occupy any portion of Sellers undivided
ownership interest in the Land or any interest therein.

 

 

E.

No Encroachments: To the best of SELLERS' knowledge, any improvements found on
the Land do not encroach on any easement or on any land not included within the
boundary lines of the Land and there are no neighboring improvements encroaching
on the Land.

  

 
Page 27 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

 

F.

No Claims or Pending Litigation: To the best of Sellers knowledge, information
and belief, there are no pending litigation or claims, and at the Closing shall
be no existing or pending litigation or claims that Sellers have any knowledge
of, with respect to the Land and, to the best of the knowledge, information and
belief of SELLERS, there are no and at the Closing shall be no such actions,
suits, proceedings or claims threatened or asserted.

 

 

G.

No Liens or Assessments: SELLERS have not and at the Closing shall not have
received any notice and shall have no knowledge of any pending improvements,
liens, special assessments, condemnations, impositions, or increases in assessed
valuations to be made against the Land by any governmental authority.

 

 

H.

No Ordinance Violation: SELLERS have not and at the Closing shall not have
received any notice of any violation of any ordinance, regulation, law or
statute of any governmental agency pertaining to the Land or any portion
thereof.

 

 

I.

Access to Property: To the best of Sellers knowledge, information and belief,
there is not and at the Closing shall not be any fact or condition existing
which would result or could result in the termination or reduction of the
current access from the Land to existing highways and roads, or to sewer or
other utility services, presently serving the Land.

 

 

J.

Environmental Liability: SELLERS have not received and at the Closing shall not
have received, and has no reasonable basis to expect and at the Closing shall
not have any reasonable basis to expect, notice from any environmental
regulatory agency that SELLERS or the Land is, or may be, subject to any notice
or violation, penalty, assessment, administrative or judicial enforcement or
process directed toward remediation of environmental violations, contaminations,
pollution or hazards; SELLERS further warrant and represent that Sellers have no
actual knowledge of and on the Closing shall have no actual notice of, any
condition on or in the Land that would subject SELLERS or any assigns of SELLERS
to such enforcement. SELLERS also warrant and represent that SELLERS have not
received notice and at the Closing shall not have received notice, and have no
knowledge of and on the Closing shall have no knowledge of, any private claim or
threatened private claim by any individual or entity for environmental liability
of any kind whatsoever.

 

 

K.

Environmental Conditions: To the best of SELLERS’ knowledge and belief, there
are no areas on the Land where Hazardous Substances or Waste have been disposed,
stored, released or found on the Land. (For purposes of this Agreement,
“Hazardous Substances or Waste” shall be any substance identified as a hazardous
substance or waste in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, the Superfund Amendment and Reauthorization
Act, the Resource Conservation and Recovery Act, the Louisiana Environmental
Quality Act, or any other federal, state or municipal legislation or
ordinances.) Further, there are no soil conditions adversely affecting the
Property.

  

 
Page 28 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

 

L.

Material Disclosure: SELLERS have disclosed to Purchaser in writing any and all
facts and circumstances, to the best of Sellers knowledge, information and
belief, that materially affect the Land.

 

 

M.

No Untrue Statements or Omissions: No representation or warranty made by SELLERS
in this Purchase Agreement, or in any letter or certificate furnished to
Purchaser pursuant to the terms hereof, contain any untrue statements of
material fact necessary to make the statement contained herein or therein
misleading.

 

 

N.

No Leases or Unrecorded Agreements: Except as disclosed to PURCHASER in writing
or as set forth in the Title Commitment, to the best of Sellers knowledge,
information and belief, there are no oral or written leases (including, without
limitation, leases for grazing, drilling, mining, oil and gas wells, or water
wells), and no service, maintenance, landscaping, security, management or other
similar contracts which affect the Land, which will survive Closing.

 

 

O.

Insolvency: There are no attachments, executions, or assignments for the benefit
of creditors, or voluntary or involuntary proceedings in bankruptcy or under any
other debtor-relief laws pending or threatened against SELLERS.

 

 

P.

No Breach: The execution of this Agreement and the consummation of the
transactions contemplated hereby are not (nor will they be with the passage of
time) a breach or default under any agreement or instrument to which SELLERS are
a party, nor will they require the consent or approval of any other person,
except as may be disclosed by the Title Commitment.

 

 

Q.

No Agreements: SELLERS shall not market their undivided interest in the Land for
sale or enter into any agreements with respect to the Land during the term of
this Agreement unless requested by or agreed to by PURCHASER.

 

 

R.

No Material Change in Condition of Land: Until Closing SELLERS shall maintain
the Land in the same manner as SELLERS are currently maintaining it, subject to
normal wear and tear, and SELLERS shall not cause or permit any action that
would result in a material change in condition of the Land without the prior
written consent of PURCHASER, not to be unreasonably withheld, conditioned or
delayed.

 

 

S.

No Further Encumbrances: SELLERS agree not to voluntarily further encumber their
undivided interest in the Land or transfer, convey, mortgage or encumber all or
any portion of their undivided interest in the Land, including without
limitation any mineral operating agreement or mineral or surface lease, without
the prior written consent of PURCHASER, which may be withheld in PURCHASER’s
sole discretion.

 

 

T.

Confidentiality: Except for disclosure by the SELLERS that the Property is under
contract, SELLERS agree that the terms of this Agreement shall remain
confidential and all information obtained in the course of completing
investigations shall also be treated as confidential and information will only
be disclosed to persons necessary to fulfilling the terms of this Agreement, to
close the transaction, to regulators, or to other parties that both parties
agree in advance may be informed of the transaction.      

 

 
Page 29 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

 

U.

DISCLAIMER: SELLERS affirmatively assert and disclose that they acquired their
interests in the property by donation and that they are out-of-state owners.
PURCHASER acknowledges that SELLERS’ first-hand knowledge regarding both the
title and condition of the property is limited.

 

12.     PRORATIONS. Rent and other tenant payments on any leases together with
water, sewer and utility charges shall be prorated to the date of Closing.
General ad valorem real estate taxes relating to the Land payable during the
year in which Closing occurs shall be prorated as of the Closing Date based upon
an estimate obtained from the local parish Tax Assessor’s office for the current
calendar year’s tax assessment, and such proration shall be final.

 

13.     IRC§ 1031 EXCHANGE ASSIGNMENT. Sellers, as to their undivided interest
in the Land, and Purchaser agree to cooperate with the other in the event either
or both parties elect to consummate the transaction as a like kind exchange
pursuant to Internal Revenue Code § 1031; provided it does not extend the date
of Closing and provided that such cooperating party shall have no obligation to
incur any unreimbursed expense or liability in connection therewith. Each party
agrees to execute the documents necessary to complete the transaction as a tax
free exchange.

 

14.     ASSIGNMENT. This Agreement may not be assigned by PURCHASER without the
written consent of every Co-Owner of the Land; provided, however, that PURCHASER
may assign this Agreement to one of its affiliates without consent. For any
assignment by PURCHASER to be effective, the assignee must expressly assume all
of PURCHASER’s rights and obligations and every Co-Owner of the Land must be
provided a written notice of such assignment containing: a person acting for
Assignee for contact purposes and that person’s address, telephone number and
email address.

 

15.     Special Terms, Attachments, Other Clauses and/or Conditions.   Any
conditions or terms indicated in this Section 15, or in any attachment
referenced in this Section 15, will be controlling and prevail over and
otherwise supersede any other portion of this Agreement.

 

A.   Special Terms: None

B.   Attachments: Exhibit “A” Property Description, Exhibit "B" Escrow
Agreement,

       Exhibit “C” Form of Cash Sale Deed

C.   Other Clauses: None

D.   Conditions: None

 

16.     BOARD APPROVAL REQUIRED. PURCHASER expressly declares and represents to
SELLERS that this Agreement, and any transaction contemplated hereunder,
including but not limited to the final act of sale, are contingent upon the
approval of the board of directors of PURCHASER.

 

 
Page 30 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

PURCHASER agrees that a vote on approval or rejection of the final Agreement to
Purchase and Sell Real Estate, including Exhibit C, shall be made by PURCHASER’S
Board of Directors and any rejection of said agreement shall be communicated to
SELLERS before the expiration of the Feasibility Period. Unless rejection of
this agreement is communicated to SELLERS prior to the expiration of the
Feasibility Period, it shall become binding after which default by the PURCHASER
shall be controlled by Paragraph 10.

 

17.     BROKERAGE. SELLERS and PURCHASER acknowledge and agree that there are no
brokers other than Andrew Vanchiere and the firm NAI Latter and Blum (“Broker”)
representing any party in this transaction. SELLERS, as to their prorata portion
only, and PURCHASER shall each indemnify and hold the other harmless from and
against any and all claims or any other brokers and finders claiming by, through
or under the indemnifying party and in any way related to the sale and purchase
of the Property, this Agreement, or otherwise, including, without limitation,
attorneys’ fees and expenses incurred by the indemnified party in connection
with such claim. PURCHASER acknowledges that NAI Latter and Blum solely
represents SELLERS and all other Co-owners.

 

18.     MISCELLANEOUS. This Agreement shall be construed in accordance with the
laws of the State of Louisiana. In the event that any claim for commission or
finder’s fee is brought by any person or entity whatsoever as a consequence of
the transaction contemplated hereby and as a result of any action or omission of
either SELLERS or PURCHASER (whichever party is alleged to have committed the
act or omission which is the basis of such claim), then SELLERS (as to their
prorata portion only) PURCHASER, as the case may be, shall hold harmless the
other party against any loss, cost, or expense of any nature, including, but not
limited to, court costs and reasonable attorneys’ fees, arising as a consequence
of such claim for the commission or fee. This Agreement contains the full and
final agreement between the parties hereto with respect to the sale and purchase
of the Land. No change or modification of this Agreement shall be valid unless
the same is in writing and is signed by Purchaser, Sellers and all other
co-owners of the Land. No waiver of any of the provisions of this Agreement
shall be valid unless the same is in writing and is signed by the party against
which it is sought to be enforced. This Agreement may be executed by facsimile
or otherwise in multiple counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same Agreement.
Furthermore, this Agreement shall have no effect whatsoever on Sellers,
Purchaser or any other co-owners until such time as this Agreement, containing
the exact terms reflected herein, is executed by Sellers, Purchaser and all
other co-owners of the Land. The “Effective Date" of this Agreement shall be the
date on which the later of SELLERS, PURCHASER and all other co-owners execute
this Agreement.

 

 
Page 31 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

19.     CONDEMNATION. Until this transaction is closed and the deed delivered to
PURCHASER, the risk of condemnation and any other loss to the Land or liability
arising therefrom shall be borne by SELLERS, as to their prorata share only. In
the event of condemnation, PURCHASER may, at its option, either (i) close the
transaction and receive any proceeds awarded as a result of such condemnation,
or (ii) terminate this Agreement. Unless specifically excepted herein, SELLERS
warrants that it has no knowledge of, nor have they received any notification
from any governmental agency or other institution concerning any pending public
improvement or of the proposed exercise of, or offer to purchase under, the
power of eminent domain relative to any part of the Land or requiring any
alteration or other work thereon that has not been satisfactorily made. This
warranty shall survive the delivery of the deed hereunder.

 

20.     INSURANCE AND RISK OF LOSS. SELLERS at their expense, for their prorata
share only, shall maintain all insurance policies, if any, pertaining to the
Land in full force and effect until the closing. Until this sale is closed and
completed, any loss or damage to the Land for any cause specifically including
but not limited to loss or damage of standing timber from any cause, excluding
damages for which Purchaser is liable under Paragraph 4, shall be at the risk
and liability of SELLERS, for their prorata share only. In the event such loss
or damage occurs, then PURCHASER shall have the option to either (a) terminate
and void this Agreement or (b) elect to have the procedures to complete the sale
continued, in which case there shall be an equitable adjustment of the purchase
price, if the Purchaser and all co-owners agree to such.

 

21.     FORCE MAJEURE. PURCHASER shall not be liable for any failure to perform
its obligations in connection with any action described in this Agreement, if
such failure results from any act of God, riot, war, terrorism, civil unrest,
hurricane, flood, earthquake, or extreme inclement weather. Obligations of
PURCHASER under the Agreement will be suspended during the period in which such
condition persists, unless such condition renders performance of the Agreement
impossible or so impractical as to make it in PURCHASER’S opinion financially
unfeasible in which case the Agreement will be rescinded.

 

22.     ATTORNEYS’ FEES. In the event of any suit, action or proceeding at law
or in equity, by a party to this Agreement against the other by reason of any
manner or thing arising out of this Agreement, the prevailing party shall
recover, not only its legal costs, but reasonable attorneys’ fees (to be
computed by the court), including the costs of all appeals, for the maintenance
or defense of said action or suit, as the case may be. However, Sellers will
only be responsible for their prorata share of any such costs or fees.

 

23.     SURVIVAL. All of the terms and provisions of this Agreement that have
not been performed as of the date of Closing shall survive the Closing and shall
not be merged into the deed. Upon execution of the Closing statement, all
warranties and representations of the SELLERS shall be considered restated to be
true and correct and without any change as of the date of Closing. The parties
shall include the foregoing provisions as a note on the closing statement to be
executed at Closing.

 

24.      NOTICES. All notices or other communications hereunder shall be in
writing and shall be personally delivered or sent by overnight courier (such as
Federal Express), by facsimile transmission or by first class United States
Mail, postage prepaid, registered or certified (return receipt requested) to the
respective addresses for the SELLERS and PURCHASER as herein provided. A notice
is given on the date it is sent via facsimile transaction, or is personally
delivered, sent by overnight courier or facsimile transmission, or deposited
with the United States Mail for delivery as aforesaid. A notice is received on
the date it is personally delivered, the day after sent if sent by overnight
courier, or, if sent by mail as aforesaid, on the date noted on the return
receipt.

 

 
Page 32 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

A.            If to Purchaser:

 

CKX Lands, Inc.

Attn: Brian R. Jones

1508 Hodges Street

Lake Charles, LA 70601

 

With a copy to:

 

Michael D. Carleton

Chaffe McCall, LLP

One Lakeshore Drive, Suite 1750

Lake Charles, LA 70629          

 

B.            If to Sellers:

 

Annie B. Worthy

7129 Dryburgh Court

Springfield, VA 22152

 

Connie L. Latiolais

7129 Dryburgh Court

Springfield, VA 22152

 

Madelyn W. Ward

17 Leighton Brook Drive

Epsom, NH 03234

 

with a copy to:

 

Andrew Vanchiere

NAI Latter & Blum

1424 Ryan Street

Lake Charles, LA 70601

 

 
Page 33 of 65

--------------------------------------------------------------------------------

 

  

EXHIBIT 10.1

 

Purchaser, Sellers and all of the other co-owners of the Land must sign this
Agreement by the __________ day of May, 2016, or this Agreement is null and
void.

 

 

EXECUTED on the dates noted by Sellers:

 

SELLERS

 

 

/s/Annie B. Worthy                                                5/11/2016

ANNIE B. WORTHY                                               DATE

 

 

/s/Connie L. Latiolais                                                5/9/2016

CONNIE L. LATIOLAIS                                        DATE

 

 

/s/Madelyn W. Ward                                             5/9/2016

MADELYN W. WARD                                        DATE

 

 

 

EXECUTED on this      10th day of May, 2016.

 

 

PURCHASER

 

CKX Lands, Inc.

 

By: /s/ Brian R. Jones

      Brian R. Jones, President

 

 
Page 34 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

Exhibit “A” to Agreement

 

Property Description

 

 

880 acres on Big Woods Road and Garrie Cutoff Road, north of Vinton, Louisiana,

 

Generally described as follows:

All of Section 28, Township 9 South, Range 12 West,

and

The Southwest Quarter (SW/4) and the West Half (W/2) of the

Southeast Quarter (SE/4) of Section 21, Township 9 South, Range 12 West.

 

 

 

Final legal description to be determined by title.

 

 

 
Page 35 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

 Exhibit “B” to Agreement

Escrow Agreement

 

 

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (this "Agreement") is made and entered into by and among
Mikie M. Groscurth and Carol D. Sewell (“Sellers"), CKX Lands, Inc.,
("Purchaser"), and Michael D. Carleton of Chaffe McCall, LLP (the "Escrow
Agent").

 

1.     Background. This Agreement is being entered into in connection with that
certain Agreement for Sale and Purchase with an Effective Date of
_________________, 2016 (the "Purchase Agreement"), pursuant to which Sellers
have agreed to sell to Purchaser and Purchaser has agreed to purchase from
Sellers and the other co-owners of the Land certain property as described on
attached Exhibit “A”. Under the terms of the Purchase Agreement, Purchaser has
agreed to deliver certain deposits into escrow with Escrow Agent (when and to
the extent received by Escrow Agent, the "Deposit") in accordance with the terms
of the Purchase Agreement. The Deposit is to be held, invested and disbursed by
Escrow Agent in accordance with the terms of this Agreement.

 

2.      Deposit of Funds. The Escrow Agent shall promptly place the Deposit in a
federally insured escrow account established with Capital One Bank, or any
successor institution (by merger, acquisition or otherwise). Escrow Agent shall
have no obligation to place the Deposit into an interest bearing account.

 

3.     Distribution During Feasibility Period. Escrow Agent shall promptly
return the Deposit to Purchaser if, on or prior to the expiration of the
Feasibility Period, Escrow Agent receives written notice from Purchaser that the
Purchase Agreement has been terminated (together with a copy of the notice of
termination of the Purchase Agreement sent by Purchaser to Sellers and all other
co-owners of the Land) and Purchaser demands return of the Deposit.

 

4.      Distribution following Feasibility Period. Following the Feasibility
Period expiration date, in the event of a default under the Purchase Agreement,
if either party shall make demand (the "Demand") upon Escrow Agent for
possession of the Deposit, the demanding party must provide the other party with
a copy of the Demand made upon Escrow Agent. Upon receipt of the Demand, Escrow
Agent shall also send a copy of the Demand to the non-demanding party. If within
ten (10) working days of the day the copy of the Demand is sent by Escrow Agent
to the non-demanding party Escrow Agent has not received written objection to
the Demand, Escrow Agent may disburse the Deposit in accordance with the Demand.
If any objection is received or if any conflicting demands are made upon the
Escrow Agent, the Escrow Agent shall not be required to determine the party
entitled to the Deposit or to take any action in connection therewith. Rather,
the Escrow Agent may await settlement of the controversy or institute an
interpleader or other appropriate action, as set out in Section (5) below.

 

 
Page 36 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

5.      Dispute. Notwithstanding anything else set out in this Agreement, if
there is, at any time, any dispute as to whether or to whom the Escrow Agent is
obligated to deliver the Deposit or any part thereof, the Escrow Agent will not
be obligated to make any delivery, but may hold the sum in dispute until receipt
by the Escrow Agent of an authorization in writing signed by both Purchaser and
Sellers and all other co-owners of the Land, directing the disposition of the
sum in dispute or in the absence of such authorization, the Escrow Agent may
hold the sum until the final determination of the rights of the parties in an
appropriate proceeding. In the event of such a dispute, the Escrow Agent may,
but is not required to, bring an interpleader or other appropriate action or
proceeding for leave to deposit the disputed sum or the entire Deposit in the
registry of the appropriate court in Calcasieu Parish, Louisiana, for the
purpose of having the respective rights of the parties adjudicated. Upon making
such deposit or upon institution of such interpleader action or other
appropriate action, the Escrow Agent shall be fully relieved and discharged from
all further obligations hereunder with respect to the sums so deposited.

 

6.     Duties Limited. It is agreed that the duties of the Escrow Agent do not
extend beyond those specifically provided for by this Agreement and are purely
ministerial in nature, and that the Escrow Agent shall incur no liability
whatsoever except for its own fraud, willful breach of this Agreement or gross
negligence. Purchaser and Sellers (Sellers as to their prorate share only) shall
hold Escrow Agent harmless from any liability for any loss of the Deposit or
interest thereon caused by any delay in the deposit or early withdrawal of the
Deposit from the interest bearing account and for any other act done or omitted
to be done by the Escrow Agent in connection with the performance of the Escrow
Agent's duties hereunder, except to the extent such act or omission constitutes
Escrow Agent's fraud, willful breach of this Agreement or gross negligence. The
Escrow Agent may act in reliance upon any authorization, acknowledgment or
signature which it believes to be genuine and may assume that any person
purporting to give any writing, acknowledgment, notice or instruction in
connection with the provisions of this Agreement has been duly authorized to do
so. Escrow Agent may rely on authorizations, acknowledgments and signatures
received by facsimile. All of Escrow Agent’s legal fees and costs (if any) shall
be paid out of the Deposit.

 

7.     Release of Escrow Agent. Upon the Escrow Agent's fulfillment of its
duties in accordance with the provisions of this Agreement, the Escrow Agent's
duties and responsibilities will cease and the Escrow Agent will be released of
all liability in connection with this Agreement and the Deposit.

 

8.      Escrow Agent as Purchaser's Attorney. Purchaser and Sellers acknowledge
that Michael D. Carleton and Chaffe McCall, LLP have served and will continue to
serve as counsel to Purchaser in connection with the Purchase Agreement and the
sale of the Property to Purchaser. Purchaser and Sellers agree that pursuant to
this Agreement, Escrow Agent is acting as a neutral depository only and no
attorney/client relationship with Sellers is being created under this Agreement.
In addition, Sellers agrees that in the event of a dispute arising out of or in
connection with the sale of the Property or the Purchase Agreement, Michael D.
Carleton and Chaffe McCall, LLP will be permitted to continue to act as counsel
for Purchaser in connection with any such dispute, notwithstanding that Michael
D. Carleton is also serving as Escrow Agent.

  

 
Page 37 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

9.      Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties with respect to the subject matter hereof, and the
same may not be amended, modified or discharged nor may any of its terms be
waived except by an instrument in writing signed by the party to be bound
thereby. Escrow Agent shall not have a duty to consult the Purchase Agreement or
any other document relative to its duties hereunder.

 

10.      Counterparts / Fax. This Agreement may be executed by the parties on
separate counterparts, all of which together shall constitute one Agreement. The
parties may rely on executed copies of this Agreement delivered by facsimile,
without the need to obtain an original executed document. Neither the Agreement,
nor this Escrow Agreement will have any effect whatsoever, until such time as
the Purchaser, Sellers and all other co-owners of the Land sign the Agreement
with the exact terms reflected herein and sign the Escrow Agreement with the
exact terms reflected herein.

 

11.      Notices. All notices or other communications hereunder shall be in
writing and shall be personally delivered or sent by overnight courier (such as
Federal Express), by facsimile transmission or by first class United States
Mail, postage prepaid, registered or certified (return receipt requested) to the
respective addresses for the Seller, Purchaser and Escrow Agent as herein
provided. A notice is given on the date it is sent via facsimile transaction, or
is personally delivered, sent by overnight courier or facsimile transmission, or
deposited with the United States Mail for delivery as aforesaid. A notice is
received on the date it is personally delivered, the day after sent if sent by
overnight courier, or, if sent by mail as aforesaid, on the date noted on the
return receipt. Any notices to Escrow Agent shall be sent to the following
address:

 

1.             If to Purchaser:

 

CKX Lands, Inc.

1508 Hodges Street

Lake Charles, LA 70601

 

With a copy to:

 

Michael D. Carleton

Chaffe McCall, LLP

One Lakeshore Drive, Suite 1750

Lake Charles, LA 70629          

  

 
Page 38 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

2.     If to Sellers:

 

Annie B. Worthy

7129 Dryburgh Court

Springfield, VA 22152

 

Connie L. Latiolais

7129 Dryburgh Court

Springfield, VA 22152

 

Madelyn W. Ward

17 Leighton Brook Drive

Epsom, NH 03234

 

with a copy to:

 

Andrew Vanchiere

NAI Latter & Blum

1424 Ryan Street

Lake Charles, LA 70601

 

                           3.                 If to Escrow Agent:

 

Michael D. Carleton

Chaffe McCall, LLP

One Lakeshore Drive, Suite 1750

Lake Charles, LA 70629

 

12. No Modification. This Agreement is being entered into to implement the
Purchase Agreement and shall not (nor be deemed to) amend, modify or supersede
the Purchase Agreement or act as a waiver of any rights, obligations or remedies
of Purchaser and Sellers set forth therein; provided, however, that Escrow Agent
may rely solely upon this Agreement.

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the dates noted. .

 

PURCHASER:

 

CKX Lands, Inc.

 

 

 

By: ______________________________________

      Brian R. Jones, President Date

 

 

SELLERS:

 

 

                                                                                 
____

ANNIE B. WORTHY                                         DATE

 

 

                                                                         
____     

CONNIE L. LATIOLAIS                                  DATE

 

 

                                                                        
____     

MADELYN W. WARD                                  DATE

 

 
Page 39 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

 

ESCROW AGENT:

 

 

__________________________________________

MICHAEL D. CARLETON                              DATE

 

 
Page 40 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

Exhibit “C” to Agreement

 

Form of Cash Sale Deed

 

CASH DEED

 

BE IT KNOWN, that on the dates and in the places hereinafter indicated, before
the undersigned Notaries Public, duly commissioned and qualified in and for the
Parish/County and States indicated hereinbelow, and in the presence of the
undersigned competent witnesses personally came and appeared:

 

 

 

                                                                                                                                 ,
whose mailing address is
                                                                                     ,
hereinafter referred to as Vendor, masculine, singular, regardless of number or
gender, who declared that for the price of

 

 

 

                                                                                                          ($                     )
DOLLARS, cash in hand paid, receipt of which is hereby acknowledged, Vendor does
by these presents grant, bargain, sell, convey, transfer, assign, set over,
deliver and abandon, with full warranty of title, and with full subrogation to
all of the rights and actions of warranty Vendor may have, unto:

 

 

 

                                                                                                                                 ,
whose mailing address is
                                                                                     ,
hereinafter referred to as Vendee, masculine, singular, regardless of number or
gender, here present, accepting and purchasing for himself, his successors,
heirs and assigns, acknowledging delivery and possession thereof, the following
described property situated in the Parish of __________, State of Louisiana,
to-wit:

 

See Exhibit "A", attached hereto and made a part hereof.

 

Property Address:

 

TO HAVE AND TO HOLD said property herein conveyed unto the said vendee, vendee's
heirs, successors and assigns forever.

 

Vendor reserves unto itself, its successors and assigns, 50% of all oil, gas and
other minerals and mineral rights in and to said land without the right of
ingress and egress for the purpose of exploration or exploitation of such oil,
gas or other minerals from the surface thereof; it being the intention hereof
that this reservation may be exercised only by directional drilling, drainage or
unitization and that vendor will have no right to utilize the surface of said
land for any purposes whatsoever.

 

 
Page 41 of 65

--------------------------------------------------------------------------------

 

  

EXHIBIT 10.1

 

Vendor and Vendee agree that the property, i.e., the , improvements, component
parts, plumbing, electrical systems, mechanical equipment, heating and air
conditioning systems, and all other items relative to the property, are
transferred by Vendor to Vendee on an “as is” and “where is” basis, in their
present condition, and that these are transferred by Vendor to Vendee without
any warranty whatsoever, except as to title, on the part of the Vendor, even as
to suitability of such properties for the use intended by Vendee, without regard
to the presence of apparent or hidden defects and with Vendee’s full and
complete waiver of any and all rights for the return of all or any part of the
purchase price by reason of any such defects. Except as to title, Vendee hereby
expressly waives all warranties as to the property herein conveyed, whether
express or implied by this or any other writing or representation, as well as
all warranties provided by law. This waiver also applies to all warranties of
any nature, express or implied, including without limitation warranties of
fitness for a particular purpose. Vendee understands that under provisions of
law this sale would ordinarily include a warranty, implied by law, against
certain defects in the property sold. Vendee also expressly waives any and all
such warranties, with respect to all defects, whether apparent or latent,
visible or not visible, and regardless of whether or not Vendee is presently
aware of such defects. This waiver of warranty extends to all defects, even if
the defect or defects render the property absolutely useless, or so inconvenient
and imperfect that Vendee would not have purchased it had Vendee known of the
defect including but not limited to any environmental hazards of any kind or
nature. Vendee also waives any rights Vendee might have or ever have relative to
this sale (a) to any redhibitory action, (b) to the return of all or any portion
of the purchase price, (c) to rescind or revoke the sale, or (d) to have Vendor
repair or replace all or any part of the property conveyed. Vendor, however,
does assign and transfer to Vendee any rights of warranty that Vendor might
have, if any, against others pertaining thereto. Vendee hereby acknowledges and
declares that neither Vendor, nor any party acting or purporting to act in any
capacity whatsoever on behalf of Vendor, has made any direct, indirect, explicit
or implicit statement, representation or declaration, whether by written or oral
statement or otherwise, and upon which Vendee has relied, concerning the
existence or non-existence of any quality characteristic or condition of the
property herein conveyed. Vendee further acknowledges that he has had full,
complete and unlimited access to the property herein conveyed for all tests and
inspections which Vendee, in his sole discretion, deems sufficiently diligent
for the protection of his interests. Vendee hereby acknowledges that Vendee has
read and understands the foregoing waiver of warranty.

 

Taxes are prorated for current year. Vendee is the party responsible for the
payment of current and future year’s property taxes when billed.

 

 

 

THUS DONE, READ AND SIGNED in my office on this       day of
                      , 201__, in the City of ________________________,
Parish/County of
                                              _____________________, State of
_________________________, in the presence of
_____________________________________ and ____________________________________,
                                                                                   lawful
witnesses, who hereunto sign with the said parties and me, Notary.

 

WITNESSES:

                                                  ___________________________________

 

_______________________________

 

 

 

_______________________________

 

 
Page 42 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

 

___________________________________

 

NOTARY PUBLIC

 

Printed Name of Notary: __________________

 

Notary ID: _____________________________ 

 

My Commission Expires: __________________ 

 

 

 

THUS DONE, READ AND SIGNED in my office on this       day of
                      , 201__, in the City of ________________________,
Parish/County of
                                              _____________________, State of
_________________________, in the presence of
_____________________________________ and ____________________________________,
                                                                                   
lawful witnesses, who hereunto sign with the said parties and me, Notary.

 

WITNESSES:

                                                  ___________________________________

 

 

 

_______________________________

 

 

 

_______________________________

 

 

 

___________________________________

 

NOTARY PUBLIC

 

Printed Name of Notary: __________________

 

Notary ID: _____________________________ 

 

My Commission Expires: __________________ 

 

 

 

THUS DONE, READ AND SIGNED in my office on this       day of
                      , 201__, in the City of ________________________,
Parish/County of
                                              _____________________, State of
_________________________, in the presence of
_____________________________________ and ____________________________________,
                                                                                   
lawful witnesses, who hereunto sign with the said parties and me, Notary.

 

WITNESSES:

                                                  ___________________________________

 

 

 

_______________________________

 

 

 

_______________________________

 

 
Page 43 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

 

___________________________________

 

NOTARY PUBLIC

 

Printed Name of Notary: __________________

 

Notary ID: _____________________________ 

 

My Commission Expires: __________________ 

 

 

 
Page 44 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

AGREEMENT TO PURCHASE AND SELL REAL ESTATE

 

BE IT KNOWN that on the days and dates below written personally came and
appeared:

 

DAVID DARTEZ, whose mailing address is 27 Santa Barbara Drive, Aliso Viejo, CA.
92656;

 

and

 

MARILYN RICHARD, whose mailing address is 506 Indian Ridge Rd, Louisville, KY
40207;

 

(hereinafter sometimes referred to collectively as “SELLERS”)

 

AND

 

CKX Lands, Inc., whose mailing address is 1508 Hodges Street, Lake Charles, LA
70601,

(hereinafter referred to as (“PURCHASER”),

 

WHO DECLARE THAT, AS THE PARTIES HERETO, THAT THEY INTEND TO EXECUTE A SALE OF
REAL PROPERTY SUBJECT TO AND ON THE EXPRESS TERMS AND CONDITIONS HEREINAFTER SET
FORTH, WHEREBY

 

SELLERS, for the consideration and on the terms hereinafter set forth; manifest
that SELLERS HAVE BARGAINED and AGREE TO SELL, TRANSFER, ASSIGN, CONVEY and
DELIVER FOREVER, with warranty of title and complete transfer and subrogation of
all rights and actions of warranty against all former proprietors of the
property herein conveyed, Sellers undivided interest in and to the Land (herein
defined) together with all buildings, appurtenances, and improvements located
thereon and all rights, ways, servitudes, privileges, prescriptive rights, and
claims thereto appertaining; unto

 

PURCHASER who manifests that it AGREES TO PURCHASE, the property subject to the
terms and conditions hereinafter set forth.

 

The “Land” shall mean that all certain property being more particularly
described on Exhibit A, attached hereto and made a part hereof:

 

1.     PURCHASE PRICE. The consideration of the sale (the “Purchase Price”) of
the entirety of the Land is to be ONE MILLION NINE HUNDRED SEVENTY-FIVE THOUSAND
AND NO/100 DOLLARS ($1,975,000.00), to be paid by PURCHASER by wire or certified
funds into the escrow account of the Escrow Agent for delivery to SELLERS at
closing.

 

SELLERS herein declare that “each” of them own an undivided one-twelfth (1/12th)
interest in and to the Land, and that should sale occur with all owners of the
Land at Closing they are to receive their pro-rata portion of the above
reflected Purchase Price, after properly allocated closing costs.

 

 
Page 45 of 65

--------------------------------------------------------------------------------

 

  

EXHIBIT 10.1

 

2.     DEPOSIT. Within five (5) business days after the Effective Date of this
Agreement, the Escrow Agent selected by PURCHASER shall acknowledge to SELLERS
that it holds a deposit (“Deposit”) in the amount of Twenty-five Thousand
Dollars and No Cents ($25,000.00) towards the purchase of the entirety of the
Land in accordance with the terms of the Escrow Agreement executed by the
parties attached hereto as Exhibit B.

 

3.     FEASIBILITY PERIOD. For a period of forty-five (45) days after the
Effective Date hereof (the “Feasibility Period”), PURCHASER shall have the right
to terminate this Agreement if PURCHASER determines that any of the following
are unacceptable to PURCHASER or render the Land unsuitable for PURCHASER’s
intended use, in PURCHASER’s sole discretion: (i) any title matter or
encumbrance, including without limitation, but not limited to, any matter
disclosed on the Title Commitment or the Survey, (ii) any environmental matter,
(iii) any physical problem that is revealed by PURCHASER’s tests on the Land
(such as, but not limited to, soil conditions that would either prevent or
increase the cost of construction on the Land or otherwise render the Land
unsuitable for tree growth), (iv) any other matter that renders the Land
unsuitable for PURCHASER’s intended use. If PURCHASER elects to terminate this
Agreement during the Feasibility Period, PURCHASER shall provide SELLER with
written notice of termination on or before the final day of the Feasibility
Period, in which event the parties shall have no further rights or obligations
under this Agreement. The parties may by mutual consent delete the portion of
the Land that is unacceptable to PURCHASER or unsuitable for PURCHASER’s
intended use from the Land conveyed by SELLER to PURCHASER at Closing, and
reduce the Purchase Price by an amount equal to the product of the number of
acres contained within such deleted portion multiplied by $2,244.32. If the
parties do not agree by mutual consent to delete the portion of the Land
unacceptable to PURCHASER or unsuitable for PURCHASER’s intended use as provided
herein and PURCHASER fails to give notice terminating this Agreement before the
expiration of the Feasibility Period, PURCHASER shall be deemed to have waived
the right to terminate this Agreement pursuant to this paragraph.

 

4.     INSPECTION. The Closing of this transaction is contingent upon the
PURCHASER determining in its sole judgment and at its sole cost and expense the
suitability of the Land for PURCHASER’s intended use. To assist PURCHASER in its
investigation of the Land, SellerS shall deliver to PURCHASER within five (5)
working days after the Effective Date, PURCHASER’s copy of SELLERS’ document
which reflects SELLERS acquisition of the Land, all existing abstracts of title,
title opinions, title policies, surveys, environmental studies, surveys, tests
or notices related to the Land (including any notice of an environmental
violation and all remediation records), engineering studies, geotechnical
investigations or reports, copies of any contracts that survive closing, any tax
notices or tax liens that effect the Land , copies of property tax statements
for the Land for the most recent two (2) tax years, servitudes, easements, right
of ways, current permits, and licenses, copies of all leases and licenses for
the for the use or occupancy of the Land or any part thereof, including any such
leases or licenses for mineral rights, and any other material information or
agreements related to the Land or the intended use which are in Seller’s
possession. Commencing on the Effective Date and for the entire term of this
Agreement, PURCHASER shall have complete access to the Land for the purpose of
conducting, at its sole cost, expense and liability, surveys, environmental
tests, studies and other similar type investigations. PURCHASER agrees to
indemnify SELLERS for all damages (beyond ordinary wear and tear) caused solely
by PURCHASER’s entry onto the Land or in connection with PURCHASER’s Studies.
After the Effective Date hereof, SELLERS shall not voluntarily grant any
easements, servitudes and/or rights-of-way over or through the Land or further
encumber or enter into any agreements affecting the Land without the prior
written consent of PURCHASER.

 

 
Page 46 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

  

5.     TITLE.

 

A.     If PURCHASER so chooses, within thirty-five (35) days after the Effective
Date, PURCHASER may, at PURCHASER’s expense, obtain an Owner’s Commitment for
Title Insurance (“Title Commitment”) issued by a title company acceptable to
PURCHASER (the “Title Company”), setting forth the status of title to the Land.
The encumbrances appearing in the Title Commitment or the Survey that either are
not objected to by PURCHASER or, if objected to, are not cured and that are
subsequently waived in accordance with this Paragraph 5 are collectively
referred to as the “Permitted Exceptions”.

 

B.     PURCHASER may deliver to SELLERS written objections (“Objections”) to any
matters reflected on the Title Commitment and/or the Survey at any time prior to
the expiration of the Feasibility Period. At Closing, SELLERS will provide
releases for any liens in Sellers names affecting the Land. If PURCHASER
provides timely Objections, SELLERS may, without obligation to spend money or
bring suit, cure the Objections. In the event that SELLERS are unable or
unwilling to cure any Objections on or before the Closing Date, then PURCHASER
may, at its option, either: (i) terminate this Agreement and the parties shall
have no further rights or obligations under this Agreement as to that portion of
the subject property, or (ii) waive such Objections and proceed to Closing. The
parties may by mutual consent delete the portion of the Property subject to such
Objections from the real property to be conveyed by SELLERS to PURCHASER at
Closing, and reduce the Purchase Price by an amount equal to the product of the
number of acres contained within such deleted portion multiplied by $2,244.32.
If the parties do not agree by mutual consent to delete the portion of the
Property subject to such Objections as provided herein and PURCHASER does not
terminate this Agreement as allowed by (i) above, then PURCHASER will be deemed
to have waived its right to terminate this Agreement pursuant to this Paragraph
6.B., and to have waived any Objections that remain uncured as of the Closing
Date.

 

6.     CLOSING. The closing under the terms of this Agreement (“Closing”) shall
be held at the offices of the Escrow Agent, or other mutually acceptable
location, on the date that is fifteen (15) days after the expiration of the
Feasibility Period, unless PURCHASER elects to close earlier by providing at
least five (5) business days written notice to SELLERS (the “Closing Date”). At
the Closing, SELLERS shall deliver the following to PURCHASER: (i) a Cash Sale
Deed or Act of Cash Sale in the form attached hereto as Exhibit “C”, relative to
SELLERS undivided ownership interests (the “Deed”), executed and acknowledged by
SELLERS, conveying the Land to PURCHASER, and (ii) an affidavit that SELLERS are
not “foreign persons” within the meaning of Section 1445 of the Internal Revenue
Code of 1986, as amended. The Deed shall contain a full warranty of title and
peaceable possession, as to Sellers undivided ownership interest, and contain a
full substitution and subrogation in and to all rights or actions of warranty
which SELLERS have or may have against any and all of SELLERS’ predecessor’s in
title.

 

 
Page 47 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

PURCHASER desires only to acquire title to 100% interest in the Land. In no
event shall PURCHASER be obligated to close sale with SELLERS as parties
separate from the other co-owners. All co-owners of 100% interest in the Land
must deliver a fully executed Deed and other reasonable and customary closing
documents requested by PURCHASER to the Closing Attorney/Title Company before
PURCHASER is obligated to close the sale.

 

Further, in the event there are any liens or other issues to be cleared up at
closing through the withholding or paying of a co-owners sale proceeds to a
third party, the Closing Attorney/Title Company for Purchaser shall withhold
such funds from the pro-rata share of the co-owner to whom the responsibility of
the issue falls. Further, at closing Sellers, and all other co-owners of the
Land, shall execute a Closing Disbursement Analysis which directs the Closing
Attorney as to the exact amount of the sales proceeds that is to be paid to each
co-owner.

 

Purchaser shall pay for the search/examination cost and any premium due in
connection with the base Owner’s Policy and any endorsements thereto to be
issued by the title agent retained by Purchaser. Each of parties will pay for
act of sale transaction and recording costs as same are customarily paid by
Purchasers and Sellers in the Parish where the Land is located. Sellers and
Purchaser shall, however, be responsible for the fees of their respective
attorneys. This Section shall survive any termination of this Agreement. SELLERS
shall deliver possession of their undivided ownership interest in and to the
Land to PURCHASER upon Closing.

 

7.     SINGULAR/PLURAL. Whenever used herein, the singular number shall include
the plural, the plural the singular.

 

8.     MINERALS. This sale is subject to any and all existing outstanding oil,
gas and mineral leases and all prior sales of mineral interests and/or royalties
affecting the Land. SELLERS convey unto PURCHASER 50% of SELLERS undivided
ownership interest it may have in all of the oil, gas and other minerals in, on,
or under the surface that may be produced from the Land, but without surface
rights, and the following paragraph shall be made part of the Deed:

 

"Vendor reserves unto itself, its successors and assigns, 50% of its undivided
ownership interest in and to the oil, gas and other minerals and mineral rights
in and to Land without the right of ingress and egress for the purpose of
exploration or exploitation of such oil, gas or other minerals from the surface
thereof; it being the intention hereof that this reservation may be exercised
only by directional drilling, drainage or unitization and that vendor will have
no right to utilize the surface of the Land for any purposes whatsoever."

 

 
Page 48 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

 

9.     CONDITION. SELLERS are selling their undivided ownership in and to the
Land with full warranties of title and peaceable possession and with full
substitution and subrogation in and to all rights or actions of warranty which
SELLERS have or may have, as to their undivided ownership interest, against any
and all of SELLERS’ predecessors in title. SELLERS further represent and warrant
that, to the best of Sellers knowledge, information and belief, other than as
disclosed to Purchaser, there are no leases or other executed contracts in
existence which will affect PURCHASER’s peaceful possession of the Land.

 

Sellers and Purchaser agree that the Land, including the improvements, component
parts, plumbing, electrical systems, mechanical equipment, heating and air
conditioning systems, and all other items relative to the Land, are transferred
by Sellers to Purchaser on an “as is” and “where is” basis, in their present
condition, and that these are transferred by Sellers to Purchaser without any
warranty whatsoever, except as to title, on the part of the Sellers, even as to
suitability of such properties for the use intended by Purchaser, without regard
to the presence of apparent or hidden defects and with Purchaser’s full and
complete waiver of any and all rights for the return of all or any part of the
purchase price by reason of any such defects. Except as to title, Purchaser
hereby expressly waives all warranties as to the Land herein conveyed, whether
express or implied by this or any other writing or representation, as well as
all warranties provided by law. This waiver also applies to all warranties of
any nature, express or implied, including without limitation warranties of
fitness for a particular purpose. Purchaser understands that under provisions of
law this sale would ordinarily include a warranty, implied by law, against
certain defects in the Land sold. Purchaser also expressly waives any and all
such warranties, with respect to all defects, whether apparent or latent,
visible or not visible, and regardless of whether or not Purchaser is presently
aware of such defects. This waiver of warranty extends to all defects, even if
the defect or defects render the Land absolutely useless, or so inconvenient and
imperfect that Purchaser would not have purchased it had Purchaser known of the
defect including but not limited to any environmental hazards of any kind or
nature. Purchaser also waives any rights Purchaser might have or ever have
relative to this sale (a) to any redhibitory action, (b) to the return of all or
any portion of the purchase price, (c) to rescind or revoke the sale, or (d) to
have Sellers repair or replace all or any part of the Land conveyed. Sellers,
however, do assign and transfer to Purchaser any rights of warranty that Sellers
might have, if any, against others pertaining thereto. Purchaser hereby
acknowledges and declares that neither Sellers, nor any party acting or
purporting to act in any capacity whatsoever on behalf of Sellers, has made any
direct, indirect, explicit or implicit statement, representation or declaration,
whether by written or oral statement or otherwise, and upon which Purchaser has
relied, concerning the existence or non-existence of any quality characteristic
or condition of the Land herein conveyed. Purchaser further acknowledges that it
has had full, complete and unlimited access to the Land herein conveyed for all
tests and inspections which Purchaser, in its sole discretion, deems
sufficiently diligent for the protection of his interests. Purchaser hereby
acknowledges that Purchaser has read and understands the foregoing waiver of
warranty.

 

10.     DEFAULT. Upon SELLERS’ or any other co-owner’s default under their
agreement with PURCHASER to sell their interest in the Land, PURCHASER’s sole
and exclusive remedies shall be to: a) require specific performance of SELLERS,
as to Sellers undivided ownership interest in the Land, (b) terminate this
Agreement by written notice to SELLERS, in which case this Agreement shall be
terminated and the parties released from all obligations hereunder, or (c) waive
such defaults and proceed to Closing. Upon PURCHASER’s default, SELLERS’ sole
and exclusive remedy shall be to terminate this Agreement by delivering written
notice to PURCHASER whereupon a prorated portion of the Deposit, based on
Sellers ownership interest in the Land, shall be forfeited to Sellers.

 

 

 
Page 49 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

Before SELLERS can place PURCHASER in default under the terms of this Agreement,
SELLERS must give PURCHASER written notice of the event of default and the
PURCHASER shall then have fourteen (14) days from the date of its receipt or
rejection of the written notice to cure the stated default. If the default has
not been cured by 5:00 PM Central Standard Time on the 14th day following the
date of receipt or rejection of the written default notice, then the SELLERS can
exercise its rights and remedies under the terms of this Agreement.

 

11.     SELLER’S REPRESENTATIONS. In order to induce PURCHASER to purchase the
Property, SELLERS, as to Sellers undivided ownership interests in the land, make
the following warranties, representation and covenants to PURCHASER, which
warranties, representations and covenants shall survive the passing of the Act
of Sale, and which if required by PURCHASER will be given in writing again by
SELLERS to PURCHASER at the Closing.

 

 

A.

Status and Authority of Sellers: SELLERS are individuals. The execution and
delivery of this Purchase Agreement by the signatories hereto on behalf of the
SELLERS and the performance of this Purchase Agreement have been duly
authorized. SELLERS each declare that she individually has the legal capacity
and authority to execute, deliver and perform under this Agreement.

 

 

B.

No Prohibition: SELLERS each are not prohibited from (1) executing or delivering
this Purchase Agreement, (ii) complying with or performing the terms of this
Agreement or (iii) consummating the transactions contemplated by this Agreement
by applicable law, previous agreement or decree of any governmental authority.

 

 

C.

Sellers are not Foreign Persons: Neither of the SELLERS are foreign persons, but
is a “United States person” as such is defined in the Foreign Investment in Real
Property Tax Act of 1980.

 

 

D.

Title to Property: SELLERS each own an undivided one-twelfth (1/12) interest in
the Land. SELLERS have and at the Closing will have the power to and will convey
to PURCHASER merchantable title to Sellers undivided ownership interest in the
Land free and clear of all tenancies, liens, and encumbrances. SELLERS have not
granted any option or right of first refusal or first opportunity to any person
or entity to acquire Sellers undivided ownership in the Land or any interest
therein. SELLERS have not entered into any agreement, other than as disclosed to
Purchaser, whether written or oral, pursuant to which any person or entity has
the right to own, acquire, use or occupy any portion of Sellers undivided
ownership interest in the Land or any interest therein.

 

 

E.

No Encroachments: To the best of SELLERS' knowledge, any improvements found on
the Land do not encroach on any easement or on any land not included within the
boundary lines of the Land and there are no neighboring improvements encroaching
on the Land.

  

 
Page 50 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

 

F.

No Claims or Pending Litigation: To the best of Sellers knowledge, information
and belief, there are no pending litigation or claims, and at the Closing shall
be no existing or pending litigation or claims that Sellers have any knowledge
of, with respect to the Land and, to the best of the knowledge, information and
belief of SELLERS, there are no and at the Closing shall be no such actions,
suits, proceedings or claims threatened or asserted.

 

 

G.

No Liens or Assessments: SELLERS have not and at the Closing shall not have
received any notice and shall have no knowledge of any pending improvements,
liens, special assessments, condemnations, impositions, or increases in assessed
valuations to be made against the Land by any governmental authority.

 

 

H.

No Ordinance Violation: SELLERS have not and at the Closing shall not have
received any notice of any violation of any ordinance, regulation, law or
statute of any governmental agency pertaining to the Land or any portion
thereof.

 

 

I.

Access to Property: To the best of Sellers knowledge, information and belief,
there is not and at the Closing shall not be any fact or condition existing
which would result or could result in the termination or reduction of the
current access from the Land to existing highways and roads, or to sewer or
other utility services, presently serving the Land.

 

 

J.

Environmental Liability: SELLERS have not received and at the Closing shall not
have received, and has no reasonable basis to expect and at the Closing shall
not have any reasonable basis to expect, notice from any environmental
regulatory agency that SELLERS or the Land is, or may be, subject to any notice
or violation, penalty, assessment, administrative or judicial enforcement or
process directed toward remediation of environmental violations, contaminations,
pollution or hazards; SELLERS further warrant and represent that Sellers have no
actual knowledge of and on the Closing shall have no actual notice of, any
condition on or in the Land that would subject SELLERS or any assigns of SELLERS
to such enforcement. SELLERS also warrant and represent that SELLERS have not
received notice and at the Closing shall not have received notice, and have no
knowledge of and on the Closing shall have no knowledge of, any private claim or
threatened private claim by any individual or entity for environmental liability
of any kind whatsoever.

 

 

K.

Environmental Conditions: To the best of SELLERS’ knowledge and belief, there
are no areas on the Land where Hazardous Substances or Waste have been disposed,
stored, released or found on the Land. (For purposes of this Agreement,
“Hazardous Substances or Waste” shall be any substance identified as a hazardous
substance or waste in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, the Superfund Amendment and Reauthorization
Act, the Resource Conservation and Recovery Act, the Louisiana Environmental
Quality Act, or any other federal, state or municipal legislation or
ordinances.) Further, there are no soil conditions adversely affecting the
Property.

  

 
Page 51 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

 

L.

Material Disclosure: SELLERS have disclosed to Purchaser in writing any and all
facts and circumstances, to the best of Sellers knowledge, information and
belief, that materially affect the Land.

 

 

M.

No Untrue Statements or Omissions: No representation or warranty made by SELLERS
in this Purchase Agreement, or in any letter or certificate furnished to
Purchaser pursuant to the terms hereof, contain any untrue statements of
material fact necessary to make the statement contained herein or therein
misleading.

 

 

N.

No Leases or Unrecorded Agreements: Except as disclosed to PURCHASER in writing
or as set forth in the Title Commitment, to the best of Sellers knowledge,
information and belief, there are no oral or written leases (including, without
limitation, leases for grazing, drilling, mining, oil and gas wells, or water
wells), and no service, maintenance, landscaping, security, management or other
similar contracts which affect the Land, which will survive Closing.

 

 

O.

Insolvency: There are no attachments, executions, or assignments for the benefit
of creditors, or voluntary or involuntary proceedings in bankruptcy or under any
other debtor-relief laws pending or threatened against SELLERS.

 

 

P.

No Breach: The execution of this Agreement and the consummation of the
transactions contemplated hereby are not (nor will they be with the passage of
time) a breach or default under any agreement or instrument to which SELLERS are
a party, nor will they require the consent or approval of any other person,
except as may be disclosed by the Title Commitment.

 

 

Q.

No Agreements: SELLERS shall not market their undivided interest in the Land for
sale or enter into any agreements with respect to the Land during the term of
this Agreement unless requested by or agreed to by PURCHASER.

 

 

R.

No Material Change in Condition of Land: Until Closing SELLERS shall maintain
the Land in the same manner as SELLERS are currently maintaining it, subject to
normal wear and tear, and SELLERS shall not cause or permit any action that
would result in a material change in condition of the Land without the prior
written consent of PURCHASER, not to be unreasonably withheld, conditioned or
delayed.

 

 

S.

No Further Encumbrances: SELLERS agree not to voluntarily further encumber their
undivided interest in the Land or transfer, convey, mortgage or encumber all or
any portion of their undivided interest in the Land, including without
limitation any mineral operating agreement or mineral or surface lease, without
the prior written consent of PURCHASER, which may be withheld in PURCHASER’s
sole discretion.

 

 

T.

Confidentiality: Except for disclosure by the SELLERS that the Property is under
contract, SELLERS agree that the terms of this Agreement shall remain
confidential and all information obtained in the course of completing
investigations shall also be treated as confidential and information will only
be disclosed to persons necessary to fulfilling the terms of this Agreement, to
close the transaction, to regulators, or to other parties that both parties
agree in advance may be informed of the transaction.      

 

 
Page 52 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

 

U.

DISCLAIMER: SELLERS affirmatively assert and disclose that they acquired their
interests in the property by donation and that they are out-of-state owners.
PURCHASER acknowledges that SELLERS’ first-hand knowledge regarding both the
title and condition of the property is limited.

 

12.     PRORATIONS. Rent and other tenant payments on any leases together with
water, sewer and utility charges shall be prorated to the date of Closing.
General ad valorem real estate taxes relating to the Land payable during the
year in which Closing occurs shall be prorated as of the Closing Date based upon
an estimate obtained from the local parish Tax Assessor’s office for the current
calendar year’s tax assessment, and such proration shall be final.

 

13.     IRC§ 1031 EXCHANGE ASSIGNMENT. Sellers, as to their undivided interest
in the Land, and Purchaser agree to cooperate with the other in the event either
or both parties elect to consummate the transaction as a like kind exchange
pursuant to Internal Revenue Code § 1031; provided it does not extend the date
of Closing and provided that such cooperating party shall have no obligation to
incur any unreimbursed expense or liability in connection therewith. Each party
agrees to execute the documents necessary to complete the transaction as a tax
free exchange.

 

14.     ASSIGNMENT. This Agreement may not be assigned by PURCHASER without the
written consent of every Co-Owner of the Land; provided, however, that PURCHASER
may assign this Agreement to one of its affiliates without consent. For any
assignment by PURCHASER to be effective, the assignee must expressly assume all
of PURCHASER’s rights and obligations and every Co-Owner of the Land must be
provided a written notice of such assignment containing: a person acting for
Assignee for contact purposes and that person’s address, telephone number and
email address.

 

15.     Special Terms, Attachments, Other Clauses and/or Conditions.   Any
conditions or terms indicated in this Section 15, or in any attachment
referenced in this Section 15, will be controlling and prevail over and
otherwise supersede any other portion of this Agreement.

 

A. Special Terms: None

B. Attachments: Exhibit “A” Property Description, Exhibit "B" Escrow Agreement,

       Exhibit “C” Form of Cash Sale Deed

C. Other Clauses: None

D. Conditions: None

 

16.     BOARD APPROVAL REQUIRED. PURCHASER expressly declares and represents to
SELLERS that this Agreement, and any transaction contemplated hereunder,
including but not limited to the final act of sale, are contingent upon the
approval of the board of directors of PURCHASER.

 

 
Page 53 of 65

--------------------------------------------------------------------------------

 

  

EXHIBIT 10.1

 

PURCHASER agrees that a vote on approval or rejection of the final Agreement to
Purchase and Sell Real Estate, including Exhibit C, shall be made by PURCHASER’S
Board of Directors and any rejection of said agreement shall be communicated to
SELLERS before the expiration of the Feasibility Period. Unless rejection of
this agreement is communicated to SELLERS prior to the expiration of the
Feasibility Period, it shall become binding after which default by the PURCHASER
shall be controlled by Paragraph 10.

 

17.     BROKERAGE. SELLERS and PURCHASER acknowledge and agree that there are no
brokers other than Andrew Vanchiere and the firm NAI Latter and Blum (“Broker”)
representing any party in this transaction. SELLERS, as to their prorata portion
only, and PURCHASER shall each indemnify and hold the other harmless from and
against any and all claims or any other brokers and finders claiming by, through
or under the indemnifying party and in any way related to the sale and purchase
of the Property, this Agreement, or otherwise, including, without limitation,
attorneys’ fees and expenses incurred by the indemnified party in connection
with such claim. PURCHASER acknowledges that NAI Latter and Blum solely
represents SELLERS and all other Co-owners.

 

 

18.     MISCELLANEOUS. This Agreement shall be construed in accordance with the
laws of the State of Louisiana. In the event that any claim for commission or
finder’s fee is brought by any person or entity whatsoever as a consequence of
the transaction contemplated hereby and as a result of any action or omission of
either SELLERS or PURCHASER (whichever party is alleged to have committed the
act or omission which is the basis of such claim), then SELLERS (as to their
prorata portion only) PURCHASER, as the case may be, shall hold harmless the
other party against any loss, cost, or expense of any nature, including, but not
limited to, court costs and reasonable attorneys’ fees, arising as a consequence
of such claim for the commission or fee. This Agreement contains the full and
final agreement between the parties hereto with respect to the sale and purchase
of the Land. No change or modification of this Agreement shall be valid unless
the same is in writing and is signed by Purchaser, Sellers and all other
co-owners of the Land. No waiver of any of the provisions of this Agreement
shall be valid unless the same is in writing and is signed by the party against
which it is sought to be enforced. This Agreement may be executed by facsimile
or otherwise in multiple counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same Agreement.
Furthermore, this Agreement shall have no effect whatsoever on Sellers,
Purchaser or any other co-owners until such time as this Agreement, containing
the exact terms reflected herein, is executed by Sellers, Purchaser and all
other co-owners of the Land. The “Effective Date" of this Agreement shall be the
date on which the later of SELLERS, PURCHASER and all other co-owners execute
this Agreement.

 

 
Page 54 of 65

--------------------------------------------------------------------------------

 

  

EXHIBIT 10.1

 

19.     CONDEMNATION. Until this transaction is closed and the deed delivered to
PURCHASER, the risk of condemnation and any other loss to the Land or liability
arising therefrom shall be borne by SELLERS, as to their prorata share only. In
the event of condemnation, PURCHASER may, at its option, either (i) close the
transaction and receive any proceeds awarded as a result of such condemnation,
or (ii) terminate this Agreement. Unless specifically excepted herein, SELLERS
warrants that it has no knowledge of, nor have they received any notification
from any governmental agency or other institution concerning any pending public
improvement or of the proposed exercise of, or offer to purchase under, the
power of eminent domain relative to any part of the Land or requiring any
alteration or other work thereon that has not been satisfactorily made. This
warranty shall survive the delivery of the deed hereunder.

 

20.     INSURANCE AND RISK OF LOSS. SELLERS at their expense, for their prorata
share only, shall maintain all insurance policies, if any, pertaining to the
Land in full force and effect until the closing. Until this sale is closed and
completed, any loss or damage to the Land for any cause specifically including
but not limited to loss or damage of standing timber from any cause, excluding
damages for which Purchaser is liable under Paragraph 4, shall be at the risk
and liability of SELLERS, for their prorata share only. In the event such loss
or damage occurs, then PURCHASER shall have the option to either (a) terminate
and void this Agreement or (b) elect to have the procedures to complete the sale
continued, in which case there shall be an equitable adjustment of the purchase
price, if the Purchaser and all co-owners agree to such.

 

21.     FORCE MAJEURE. PURCHASER shall not be liable for any failure to perform
its obligations in connection with any action described in this Agreement, if
such failure results from any act of God, riot, war, terrorism, civil unrest,
hurricane, flood, earthquake, or extreme inclement weather. Obligations of
PURCHASER under the Agreement will be suspended during the period in which such
condition persists, unless such condition renders performance of the Agreement
impossible or so impractical as to make it in PURCHASER’S opinion financially
unfeasible in which case the Agreement will be rescinded.

 

22.     ATTORNEYS’ FEES. In the event of any suit, action or proceeding at law
or in equity, by a party to this Agreement against the other by reason of any
manner or thing arising out of this Agreement, the prevailing party shall
recover, not only its legal costs, but reasonable attorneys’ fees (to be
computed by the court), including the costs of all appeals, for the maintenance
or defense of said action or suit, as the case may be. However, Sellers will
only be responsible for their prorata share of any such costs or fees.

 

23.     SURVIVAL. All of the terms and provisions of this Agreement that have
not been performed as of the date of Closing shall survive the Closing and shall
not be merged into the deed. Upon execution of the Closing statement, all
warranties and representations of the SELLERS shall be considered restated to be
true and correct and without any change as of the date of Closing. The parties
shall include the foregoing provisions as a note on the closing statement to be
executed at Closing.

 

24.      NOTICES. All notices or other communications hereunder shall be in
writing and shall be personally delivered or sent by overnight courier (such as
Federal Express), by facsimile transmission or by first class United States
Mail, postage prepaid, registered or certified (return receipt requested) to the
respective addresses for the SELLERS and PURCHASER as herein provided. A notice
is given on the date it is sent via facsimile transaction, or is personally
delivered, sent by overnight courier or facsimile transmission, or deposited
with the United States Mail for delivery as aforesaid. A notice is received on
the date it is personally delivered, the day after sent if sent by overnight
courier, or, if sent by mail as aforesaid, on the date noted on the return
receipt.

 

 
Page 55 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

 

A.            If to Purchaser:

 

CKX Lands, Inc.

Attn: Brian R. Jones

1508 Hodges Street

Lake Charles, LA 70601

 

With a copy to:

 

Michael D. Carleton

Chaffe McCall, LLP

One Lakeshore Drive, Suite 1750

Lake Charles, LA 70629          

 

B.            If to Sellers:

 

                       David
Dartez                                                               Marilyn
Richard

                       27 Santa Barbara
Drive                                             506 Indian Ridge Rd

                      Aliso Viejo, CA.
92656                                               Louisville, KY 40207

 

 

with a copy to:

 

Jennifer Swann

Attorney at Law

1800 Ryan Street, Suite 102

Lake Charles, LA 70601

 

 

Purchaser, Sellers and all of the other co-owners of the Land must sign this
Agreement by the __________ day of May, 2016, or this Agreement is null and
void.

 

 

EXECUTED on the dates noted by Sellers:

 

SELLERS

 

 

/s/ David Dartez                         5/6/2016

DAVID DARTEZ                       DATE

 

 

/s/ Marilyn Richard                      5/9/2016

MARILYN RICHARD                                DATE

 

 
Page 56 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

EXECUTED on this      10 day of May, 2016.

 

 

PURCHASER

 

CKX Lands, Inc.

 

By: /s/ Brian R. Jones            

      Brian R. Jones, President

 

 
Page 57 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

Exhibit “A” to Agreement

 

Property Description

 

 

880 acres on Big Woods Road and Garrie Cutoff Road, north of Vinton, Louisiana,

 

Generally described as follows:

All of Section 28, Township 9 South, Range 12 West,

and

The Southwest Quarter (SW/4) and the West Half (W/2) of the

Southeast Quarter (SE/4) of Section 21, Township 9 South, Range 12 West.

 

 

 

Final legal description to be determined by title.

 

 

 
Page 58 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

 Exhibit “B” to Agreement

 

Escrow Agreement

 

 

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (this "Agreement") is made and entered into by and among
Mikie M. Groscurth and Carol D. Sewell (“Sellers"), CKX Lands, Inc.,
("Purchaser"), and Michael D. Carleton of Chaffe McCall, LLP (the "Escrow
Agent").

 

1.     Background. This Agreement is being entered into in connection with that
certain Agreement for Sale and Purchase with an Effective Date of
_________________, 2016 (the "Purchase Agreement"), pursuant to which Sellers
have agreed to sell to Purchaser and Purchaser has agreed to purchase from
Sellers and the other co-owners of the Land certain property as described on
attached Exhibit “A”. Under the terms of the Purchase Agreement, Purchaser has
agreed to deliver certain deposits into escrow with Escrow Agent (when and to
the extent received by Escrow Agent, the "Deposit") in accordance with the terms
of the Purchase Agreement. The Deposit is to be held, invested and disbursed by
Escrow Agent in accordance with the terms of this Agreement.

 

2.      Deposit of Funds. The Escrow Agent shall promptly place the Deposit in a
federally insured escrow account established with Capital One Bank, or any
successor institution (by merger, acquisition or otherwise). Escrow Agent shall
have no obligation to place the Deposit into an interest bearing account.

 

3.     Distribution During Feasibility Period. Escrow Agent shall promptly
return the Deposit to Purchaser if, on or prior to the expiration of the
Feasibility Period, Escrow Agent receives written notice from Purchaser that the
Purchase Agreement has been terminated (together with a copy of the notice of
termination of the Purchase Agreement sent by Purchaser to Sellers and all other
co-owners of the Land) and Purchaser demands return of the Deposit.

 

4.      Distribution following Feasibility Period. Following the Feasibility
Period expiration date, in the event of a default under the Purchase Agreement,
if either party shall make demand (the "Demand") upon Escrow Agent for
possession of the Deposit, the demanding party must provide the other party with
a copy of the Demand made upon Escrow Agent. Upon receipt of the Demand, Escrow
Agent shall also send a copy of the Demand to the non-demanding party. If within
ten (10) working days of the day the copy of the Demand is sent by Escrow Agent
to the non-demanding party Escrow Agent has not received written objection to
the Demand, Escrow Agent may disburse the Deposit in accordance with the Demand.
If any objection is received or if any conflicting demands are made upon the
Escrow Agent, the Escrow Agent shall not be required to determine the party
entitled to the Deposit or to take any action in connection therewith. Rather,
the Escrow Agent may await settlement of the controversy or institute an
interpleader or other appropriate action, as set out in Section (5) below.

 

 
Page 59 of 65

--------------------------------------------------------------------------------

 

  

EXHIBIT 10.1

 

5.      Dispute. Notwithstanding anything else set out in this Agreement, if
there is, at any time, any dispute as to whether or to whom the Escrow Agent is
obligated to deliver the Deposit or any part thereof, the Escrow Agent will not
be obligated to make any delivery, but may hold the sum in dispute until receipt
by the Escrow Agent of an authorization in writing signed by both Purchaser and
Sellers and all other co-owners of the Land, directing the disposition of the
sum in dispute or in the absence of such authorization, the Escrow Agent may
hold the sum until the final determination of the rights of the parties in an
appropriate proceeding. In the event of such a dispute, the Escrow Agent may,
but is not required to, bring an interpleader or other appropriate action or
proceeding for leave to deposit the disputed sum or the entire Deposit in the
registry of the appropriate court in Calcasieu Parish, Louisiana, for the
purpose of having the respective rights of the parties adjudicated. Upon making
such deposit or upon institution of such interpleader action or other
appropriate action, the Escrow Agent shall be fully relieved and discharged from
all further obligations hereunder with respect to the sums so deposited.

 

6.     Duties Limited. It is agreed that the duties of the Escrow Agent do not
extend beyond those specifically provided for by this Agreement and are purely
ministerial in nature, and that the Escrow Agent shall incur no liability
whatsoever except for its own fraud, willful breach of this Agreement or gross
negligence. Purchaser and Sellers (Sellers as to their prorate share only) shall
hold Escrow Agent harmless from any liability for any loss of the Deposit or
interest thereon caused by any delay in the deposit or early withdrawal of the
Deposit from the interest bearing account and for any other act done or omitted
to be done by the Escrow Agent in connection with the performance of the Escrow
Agent's duties hereunder, except to the extent such act or omission constitutes
Escrow Agent's fraud, willful breach of this Agreement or gross negligence. The
Escrow Agent may act in reliance upon any authorization, acknowledgment or
signature which it believes to be genuine and may assume that any person
purporting to give any writing, acknowledgment, notice or instruction in
connection with the provisions of this Agreement has been duly authorized to do
so. Escrow Agent may rely on authorizations, acknowledgments and signatures
received by facsimile. All of Escrow Agent’s legal fees and costs (if any) shall
be paid out of the Deposit.

 

7.     Release of Escrow Agent. Upon the Escrow Agent's fulfillment of its
duties in accordance with the provisions of this Agreement, the Escrow Agent's
duties and responsibilities will cease and the Escrow Agent will be released of
all liability in connection with this Agreement and the Deposit.

 

8.      Escrow Agent as Purchaser's Attorney. Purchaser and Sellers acknowledge
that Michael D. Carleton and Chaffe McCall, LLP have served and will continue to
serve as counsel to Purchaser in connection with the Purchase Agreement and the
sale of the Property to Purchaser. Purchaser and Sellers agree that pursuant to
this Agreement, Escrow Agent is acting as a neutral depository only and no
attorney/client relationship with Sellers is being created under this Agreement.
In addition, Sellers agrees that in the event of a dispute arising out of or in
connection with the sale of the Property or the Purchase Agreement, Michael D.
Carleton and Chaffe McCall, LLP will be permitted to continue to act as counsel
for Purchaser in connection with any such dispute, notwithstanding that Michael
D. Carleton is also serving as Escrow Agent.    

 

 
Page 60 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

9.      Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties with respect to the subject matter hereof, and the
same may not be amended, modified or discharged nor may any of its terms be
waived except by an instrument in writing signed by the party to be bound
thereby. Escrow Agent shall not have a duty to consult the Purchase Agreement or
any other document relative to its duties hereunder.

 

10.      Counterparts / Fax. This Agreement may be executed by the parties on
separate counterparts, all of which together shall constitute one Agreement. The
parties may rely on executed copies of this Agreement delivered by facsimile,
without the need to obtain an original executed document. Neither the Agreement,
nor this Escrow Agreement will have any effect whatsoever, until such time as
the Purchaser, Sellers and all other co-owners of the Land sign the Agreement
with the exact terms reflected herein and sign the Escrow Agreement with the
exact terms reflected herein.

 

11.      Notices. All notices or other communications hereunder shall be in
writing and shall be personally delivered or sent by overnight courier (such as
Federal Express), by facsimile transmission or by first class United States
Mail, postage prepaid, registered or certified (return receipt requested) to the
respective addresses for the Seller, Purchaser and Escrow Agent as herein
provided. A notice is given on the date it is sent via facsimile transaction, or
is personally delivered, sent by overnight courier or facsimile transmission, or
deposited with the United States Mail for delivery as aforesaid. A notice is
received on the date it is personally delivered, the day after sent if sent by
overnight courier, or, if sent by mail as aforesaid, on the date noted on the
return receipt. Any notices to Escrow Agent shall be sent to the following
address:

 

1.     If to Purchaser:

 

CKX Lands, Inc.

1508 Hodges Street

Lake Charles, LA 70601

 

With a copy to:

 

Michael D. Carleton

Chaffe McCall, LLP

One Lakeshore Drive, Suite 1750

Lake Charles, LA 70629          

 

2.     If to Sellers:

 

David Dartez                                                         Marilyn
Richard

27 Santa Barbara Drive                                       506 Indian Ridge Rd

Aliso Viejo, CA. 92656                                        Louisville, KY
40207

 

with a copy to:

 

Jennifer Swann

Attorney at Law

1800 Ryan Street, Suite 102

Lake Charles, LA 70601

 

 
Page 61 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

                           3.     If to Escrow Agent:

 

Michael D. Carleton

Chaffe McCall, LLP

One Lakeshore Drive, Suite 1750

Lake Charles, LA 70629

 

12. No Modification. This Agreement is being entered into to implement the
Purchase Agreement and shall not (nor be deemed to) amend, modify or supersede
the Purchase Agreement or act as a waiver of any rights, obligations or remedies
of Purchaser and Sellers set forth therein; provided, however, that Escrow Agent
may rely solely upon this Agreement.

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the dates noted. .

 

 

 

PURCHASER:

 

CKX Lands, Inc.

 

 

 

By: ______________________________________

      Brian R. Jones, President Date

 

 

SELLERS:

 

 

 

__________________________________________

DAVID DARTEZ                                          DATE

 

__________________________________________

MARILYN RICHARD                                 DATE

 

ESCROW AGENT:

 

 

__________________________________________

MICHAEL D. CARLETON DATE

 

 
Page 62 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

Exhibit “C” to Agreement

 

Form of Cash Sale Deed

 

CASH DEED

 

BE IT KNOWN, that on the dates and in the places hereinafter indicated, before
the undersigned Notaries Public, duly commissioned and qualified in and for the
Parish/County and States indicated hereinbelow, and in the presence of the
undersigned competent witnesses personally came and appeared:

 

 

 

                                                                                                                                 ,
whose mailing address is
                                                                                     ,
hereinafter referred to as Vendor, masculine, singular, regardless of number or
gender, who declared that for the price of

 

 

 

                                                                                                          ($                     )
DOLLARS, cash in hand paid, receipt of which is hereby acknowledged, Vendor does
by these presents grant, bargain, sell, convey, transfer, assign, set over,
deliver and abandon, with full warranty of title, and with full subrogation to
all of the rights and actions of warranty Vendor may have, unto:

 

 

 

                                                                                                                                 ,
whose mailing address is
                                                                                     ,
hereinafter referred to as Vendee, masculine, singular, regardless of number or
gender, here present, accepting and purchasing for himself, his successors,
heirs and assigns, acknowledging delivery and possession thereof, the following
described property situated in the Parish of __________, State of Louisiana,
to-wit:

 

See Exhibit "A", attached hereto and made a part hereof.

 

Property Address:

 

TO HAVE AND TO HOLD said property herein conveyed unto the said vendee, vendee's
heirs, successors and assigns forever.

 

Vendor reserves unto itself, its successors and assigns, 50% of all oil, gas and
other minerals and mineral rights in and to said land without the right of
ingress and egress for the purpose of exploration or exploitation of such oil,
gas or other minerals from the surface thereof; it being the intention hereof
that this reservation may be exercised only by directional drilling, drainage or
unitization and that vendor will have no right to utilize the surface of said
land for any purposes whatsoever.

 

 
Page 63 of 65

--------------------------------------------------------------------------------

 

  

EXHIBIT 10.1

 

Vendor and Vendee agree that the property, i.e., the , improvements, component
parts, plumbing, electrical systems, mechanical equipment, heating and air
conditioning systems, and all other items relative to the property, are
transferred by Vendor to Vendee on an “as is” and “where is” basis, in their
present condition, and that these are transferred by Vendor to Vendee without
any warranty whatsoever, except as to title, on the part of the Vendor, even as
to suitability of such properties for the use intended by Vendee, without regard
to the presence of apparent or hidden defects and with Vendee’s full and
complete waiver of any and all rights for the return of all or any part of the
purchase price by reason of any such defects. Except as to title, Vendee hereby
expressly waives all warranties as to the property herein conveyed, whether
express or implied by this or any other writing or representation, as well as
all warranties provided by law. This waiver also applies to all warranties of
any nature, express or implied, including without limitation warranties of
fitness for a particular purpose. Vendee understands that under provisions of
law this sale would ordinarily include a warranty, implied by law, against
certain defects in the property sold. Vendee also expressly waives any and all
such warranties, with respect to all defects, whether apparent or latent,
visible or not visible, and regardless of whether or not Vendee is presently
aware of such defects. This waiver of warranty extends to all defects, even if
the defect or defects render the property absolutely useless, or so inconvenient
and imperfect that Vendee would not have purchased it had Vendee known of the
defect including but not limited to any environmental hazards of any kind or
nature. Vendee also waives any rights Vendee might have or ever have relative to
this sale (a) to any redhibitory action, (b) to the return of all or any portion
of the purchase price, (c) to rescind or revoke the sale, or (d) to have Vendor
repair or replace all or any part of the property conveyed. Vendor, however,
does assign and transfer to Vendee any rights of warranty that Vendor might
have, if any, against others pertaining thereto. Vendee hereby acknowledges and
declares that neither Vendor, nor any party acting or purporting to act in any
capacity whatsoever on behalf of Vendor, has made any direct, indirect, explicit
or implicit statement, representation or declaration, whether by written or oral
statement or otherwise, and upon which Vendee has relied, concerning the
existence or non-existence of any quality characteristic or condition of the
property herein conveyed. Vendee further acknowledges that he has had full,
complete and unlimited access to the property herein conveyed for all tests and
inspections which Vendee, in his sole discretion, deems sufficiently diligent
for the protection of his interests. Vendee hereby acknowledges that Vendee has
read and understands the foregoing waiver of warranty.

 

Taxes are prorated for current year. Vendee is the party responsible for the
payment of current and future year’s property taxes when billed.

 

THUS DONE, READ AND SIGNED in my office on this       day of
                      , 201__, in the City of ________________________,
Parish/County of
                                              _____________________, State of
_________________________, in the presence of
_____________________________________ and ____________________________________,
                                                                                   lawful
witnesses, who hereunto sign with the said parties and me, Notary.

 

WITNESSES:

                                                  ___________________________________

 

_______________________________

 

 

 

_______________________________

 

 

 

___________________________________

 

 
Page 64 of 65

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

 

 

NOTARY PUBLIC

 

Printed Name of Notary: __________________

 

Notary ID: _____________________________ 

 

My Commission Expires: __________________ 

 

 

 

THUS DONE, READ AND SIGNED in my office on this       day of
                      , 201__, in the City of ________________________,
Parish/County of
                                              _____________________, State of
_________________________, in the presence of
_____________________________________ and ____________________________________,
                                                                                   
lawful witnesses, who hereunto sign with the said parties and me, Notary.

 

WITNESSES:

                                                  ___________________________________

 

 

 

_______________________________

 

 

 

_______________________________

 

 

 

 

 

___________________________________

 

NOTARY PUBLIC

 

Printed Name of Notary: __________________

 

Notary ID: _____________________________ 

 

My Commission Expires: __________________ 

 

 

 

 

 Page 65 of 65